--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
 

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
 AT KNOXVILLE
 
________________________________________________________________
STATE OF ALABAMA AND
THE                                                                                     )
ALABAMA DEPARTMENT
OF                                                                                        
)
ENVIRONMENTAL MANAGEMENT,                                             
                                 )
COMMONWEALTH OF
KENTUCKY,                                                                               )
STATE OF NORTH CAROLINA ex
rel.                                                                              )
ATTORNEY GENERAL ROY
COOPER,                                                                              )
and STATE OF
TENNESSEE,                                                                                               )
                                                                                                                                                   )
                                              
Plaintiffs,                                                                                  
)
                                                                     
                                                                             )
                                                                      
                                                                            )
                                                                 v.   
                                                                           )
                                                                                                                                                  
)
                                                                                                                                               
)                                                              
JUDGE__________________
TENNESSEE VALLEY
AUTHORITY                                                                                 
)
                                                                                                                                               
)                                                               Civil Action
No.___________
                                                                      
                                                                            )
                                                                               Defendant                                                
)
                                                                      
                                                                            )
                                                                                                                                                   )                                    
_______________________________________________________________)



























 
 
_______________________________________________________________)
 
 
 
________________________________________________________________
NATIONAL PARKS CONSERVATION
                                                                              )
ASSOCIATION,INC., SIERRA CLUB,
and                                                                          )
OUR CHILDREN'S EARTH FOUNDATION,
                                                                      )
                                                                                                                                                    
)
                                            
Plaintiffs,                                                                                      
)
                                                                     
                                                                               )
                                                                      
                                                                              )
                                                                 v.   
                                                                             )
                                                                                                                                                    
)
                                                                                                                                                 
)                                                             JUDGE__________________
TENNESSEE VALLEY
AUTHORITY                                                                                   
)
                                                                                                                                                 
)                                                             Civil Action
No.___________
                                                                      
                                                                              )
                                                                               Defendant                                                  
)
                                                                      
                                                                              )
                                                                                                                                                    
)                                    
________________________________________________________________)

























 























 


CONSENT DECREE

 
 

--------------------------------------------------------------------------------

 

Table of Contents
                 
I.  JURISDICTION AND VENUE
6
       
II. PARTIES BOUND
7
       
III.  COMPLIANCE PROGRAM
7
       
        A.  DEFINITIONS
7
       
 B.  NOx EMISSION REDUCTIONS AND CONTROLS 
21
       
 C.  SO2 EMISSION REDUCTIONS AND CONTROLS 
29
       
 D.  PM EMISSION REDUCTIONS AND CONTROLS
37
       
 E.  PROHIBITION ON NETTING OR OFFSETS FROM REQUIRED CONTROLS
44
       
 F.  ENVIRONMENTAL MITIGATION PROJECTS
51
       
 G.  CIVIL PENALTY
55
       
 H.  RESOLUTION OF CLAIMS AGAINST TVA
56
       
 I.  PERIODIC REPORTING
58
       
 J.  REVIEW AND APPROVAL OF SUBMITTALS
59
       
 K.  STIPULATED PENALTIES
60
       
 L.  PERMITS
65
       
IV.  COORDINATION OF OVERSHIGHT AND ENFORCEMENT
69
       
V.  FORCE MAJEURE
76
       
VI.  DISPUTE RESOLUTION
81
       
VII.  INFORMATION COLLECTION AND RETENTION
83
       
VIII.  NOTICES
85
       




 
i 
 

--------------------------------------------------------------------------------

 



IX.  SALES OR TRANSFERS OF OPERATIONAL OR OWNERSHIP INTERESTS
87
   
X.  EFFECTIVE DATE
90
   
XI.  RETENTION OF JURISDICTION
90
   
XII.  MODIFICATION
90
   
XIII.  GENERAL PROVISIONS
90
   
XIV.  SIGNATORIES AND SERVICE
94
   
XV.  PUBLIC COMMENT
94
   
XVI.  CONDITIONAL TERMINATION OF ENFORCEMENT UNDER DECREE
95
   
XVII.  FINAL JUDGMENT
96
   
APPENDIX A -- REPORTING REQUIREMENTS
     
APPENDIX B -- EMISSION LIMTATIONS FOR NEW CC/CT UNITS
     
EXHIBIT 1 -- FEDERAL FACILITIES COMPLIANCE AGREEMENT
     
EXHIBIT 2 -- PROPOSED CONSENT AGREEMENT AND FINAL ORDER
 




 
 ii
 

--------------------------------------------------------------------------------

 

WHEREAS, the States of Alabama, North Carolina, and Tennessee and the
Commonwealth of Kentucky (collectively the “States”), have jointly filed a
complaint for injunctive relief and civil penalties pursuant to Ala. Code §
22-22A-5(18), (19), Ky. Rev. Stat. §§ 224.99-010 to -020, Tenn. Code Ann. §§
68-201-111, -115(b)(5), -117, and Section 304 of the Clean Air Act (the “Act”),
42 U.S.C. § 7604, alleging that Defendant Tennessee Valley Authority (“TVA”)
made major modifications to major emitting facilities, and failed to obtain the
necessary permits and install the controls necessary under the Prevention of
Significant Deterioration (“PSD”) and Nonattainment New Source Review
(“Nonattainment NSR”) provisions of the Act and the federally approved and
enforceable State Implementation Plans (“SIPs”) for Alabama, Kentucky, and
Tennessee, to reduce emissions of oxides of nitrogen (NOx), sulfur dioxide
(SO2), and/or particulate matter (“PM”); further alleging related claims under
the New Source Performance Standards, minor new source review (“minor NSR”), and
Title V programs; and further alleging that such emissions damage human health
and the environment;
 
WHEREAS, National Parks Conservation Association, Sierra Club, and Our
Children’s Earth Foundation (collectively the “Citizen Plaintiffs”) have jointly
filed a complaint for injunctive and declaratory relief and civil penalties
pursuant to the federal Clean Air Act, 42 U.S.C. §§ 7401 through 7671q, alleging
that TVA made major modifications to major emitting facilities and failed to
obtain the necessary permits and install the controls necessary under the PSD
and Nonattainment NSR provisions of the Act and the EPA-approved SIPs for the
States of Alabama and Tennessee, and the Commonwealth of Kentucky to reduce
emissions of NOx, SO2, and/or PM and further alleging related claims under the
New Source Performance Standards and minor NSR;
 
 
1

--------------------------------------------------------------------------------

 
 
 
WHEREAS, on November 10, 2004, the State of North Carolina gave notice to TVA
and other required parties, pursuant to Section 304 of the Act, 42 U.S.C. §
7604, of its intent to sue TVA regarding the same alleged violations that EPA
had alleged in an administrative compliance order that EPA had issued to TVA
first on November 3, 1999, and which was subsequently amended several times,
including on April 10, 2000,
 
WHEREAS, on October 30, 2000, December 13, 2000, July 21, 2003, and September
30, 2008, to the extent it was necessary, the Citizen Plaintiffs gave notice to
TVA and other required parties pursuant to Section 304 of the Act, 42 U.S.C. §
7604, of their intent to sue TVA regarding the claims alleged in their
complaint;
 
WHEREAS, the States’ complaint alleges, inter alia, claims upon which relief can
be granted against TVA pursuant to Ala. Code § 22-22A-5(18), (19), Ky. Rev.
Stat. §§ 224.99-010 to -020, Tenn. Code Ann. §§ 68-201-111, -115(b)(5), -117,
Section 304 of the Act, 42 U.S.C. § 304, and 28 U.S.C. § 1355;
 
WHEREAS, the Citizen Plaintiffs’ complaint alleges claims upon which relief can
be granted against TVA pursuant to the Clean Air Act’s PSD program, 42 U.S.C. §§
7470-7492, Nonattainment NSR program, 42 U.S.C. §§ 7501-7515, New Source
Performance Standards, 42 U.S.C. § 7411, NSPS Subparts A and Da, 40 C.F.R. §
60.1 et seq., 40 C.F.R. § 60.40a et seq., minor NSR, the EPA-approved SIPs for
the States of Tennessee and Alabama, and the Commonwealth of Kentucky, and 28
U.S.C. § 1355;
 
 
2

--------------------------------------------------------------------------------

 
 
WHEREAS, EPA issued an administrative compliance order to TVA pursuant to
Sections 113 and 167 of the Act, 42 U.S.C. §§ 7413, 7477, alleging that TVA
violated, inter alia, the PSD and Nonattainment NSR programs of the Act, its
implementing regulations, and the relevant SIPs at several of the coal-fired
electric generating units that TVA owns and operates when it made certain
physical changes without obtaining the necessary permits and installing the
controls necessary to reduce emissions of NOx, SO2, and PM;
 
WHEREAS, in the administrative compliance order, EPA directed TVA to come into
compliance with the Act;
 
WHEREAS, the United States Environmental Appeals Board (“EAB”) issued a Final
Order on Reconsideration in In re Tennessee Valley Auth., 9 E.A.D 357 (EAB
2000), in which it found that TVA had violated the PSD and Nonattainment NSR
programs of the Act, its implementing regulations, and the relevant SIPs, and
directed TVA to come into compliance with the Act;
 
WHEREAS, TVA petitioned for review of the administrative compliance order and
the EAB’s Final Order on Reconsideration in the United States Court of Appeals
for the Eleventh Circuit, which concluded that EPA’s administrative proceedings,
and the Act provisions under which the order was issued, violated due process,
Tennessee Valley Auth. v. Whitman, 336 F.3d 1236, 1244, 1260 (11th Cir. 2003),
cert. denied, 541 U.S. 1030 (2004); Brief for Respondent in Opposition to a Writ
of Certiorari (“Brief for Respondent”) at 4, National Parks Conservation Ass’n
et al. v. Tennessee Valley Auth., 554 U.S. 917 (2008) (No. 07-867), and which
then held that the unconstitutionality of the Clean Air Act provision meant that
EPA’s order was not a “final agency action” and that the court of appeals
therefore lacked jurisdiction to review it, see Brief for Respondent at 4
(citing Whitman, 336 F.3d at 1248, 1260);
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
WHEREAS, through a Clean Air Act Federal Facilities Compliance Agreement
(“Compliance Agreement”), In re Tennessee Valley Auth., Docket No.
CAA-04-2010-1760 (Exhibit 1 to this Consent Decree), and a Consent Agreement and
Final Order, In re Tennessee Valley Auth., Docket No. CAA-04-2010-1528(b)
(Exhibit 2 to this Consent Decree), EPA and TVA are resolving the violations
alleged in the amended administrative compliance order and the Final Order on
Reconsideration;
 
WHEREAS, when entered, this Consent Decree will secure by way of injunction the
same relief as the Compliance Agreement and that, therefore, TVA’s operations
will be governed by both the Compliance Agreement and this Consent Decree;
 
WHEREAS, the States, Citizen Plaintiffs, and TVA (the “Parties”) anticipate that
this Consent Decree (and EPA and TVA anticipate that the Compliance Agreement),
including the installation and operation of pollution control technology and
other measures adopted pursuant to this Consent Decree and the Compliance
Agreement, will achieve significant reductions of emissions from the TVA System
and thereby significantly improve air quality;
 
WHEREAS, TVA is now undertaking a process to transform itself into a cleaner
power system by reducing emissions from its coal-fired power plants, by retiring
some coal-fired units, and by relying more on lower-emitting or non-emitting
generation like natural gas and nuclear units and energy-efficiency and demand
response programs;
 
 
4

--------------------------------------------------------------------------------

 
 
WHEREAS, TVA disagreed with, and continues to disagree with, the allegations of
the administrative compliance order and the findings of fact and conclusions of
law of the Final Order on Reconsideration by the EAB, and denies that it
violated the Act as so alleged and found (see Whitman, 336 F.3d at 1244-45);
 
WHEREAS, TVA wishes to resolve, without the uncertainty and expense associated
with further litigation, the claims of EPA and other parties that it has
violated any provisions of the Act’s PSD, Nonattainment NSR, New Source
Performance Standards (“NSPS”), minor NSR, or (to the extent related to such
PSD, Nonattainment NSR, NSPS, and minor NSR claims) Title V Operating Permit
programs by way of the activities identified in the administrative compliance
order and/or the complaints or other similar activities TVA has conducted at its
coal-fired electricity generating plants;
 
WHEREAS, as specified in Paragraph 158 of this Consent Decree, TVA has agreed to
an expedited schedule to obtain the appropriate Clean Water Act National
Pollutant Discharge Elimination System permits for the wastewater discharges
from its flue gas desulfurization (“FGD”) systems should EPA promulgate a final
rule containing revisions to the Effluent Limitations Guidelines;
 
WHEREAS, TVA plans to seek public review and comment during the environmental
reviews conducted pursuant to the National Environmental Policy Act for the
construction and operation of any combustion turbine and combined cycle electric
generating plants it proposes to add to its system; and
 
 
5

--------------------------------------------------------------------------------

 
 
WHEREAS, the Parties have agreed, and the Court, by entering this Consent Decree
finds, that this Consent Decree has been negotiated in good faith and at arm’s
length; that this settlement is fair, reasonable, and in the public interest,
and consistent with the goals of the Act, and that entry of this Consent Decree
without further litigation is the most appropriate means of resolving this
matter;
 
NOW, THEREFORE, without any admission by TVA, and without adjudication of the
violations alleged in the complaints, it is hereby ORDERED, ADJUDGED, AND
DECREED as follows:
 
I.  JURISDICTION AND VENUE
 
1. This Court has jurisdiction over this action, the subject matter herein, and
the Parties consenting hereto, pursuant to 28 U.S.C. §§ 1331, 1355, and 1367,
and Section 304 of the Clean Air Act (the “Act”), 42 U.S.C. § 7604.  Solely for
purposes of this Consent Decree, venue is proper under 28 U.S.C. §§ 1391(b) and
(c) and 1395.  Solely for purposes of this Consent Decree and the underlying
complaints, and for no other purpose, TVA waives all objections and defenses
that it may have to the Court’s jurisdiction over this action, to the Court’s
jurisdiction over TVA, and to venue in this District.  TVA shall not challenge
the terms of this Consent Decree or this Court’s jurisdiction to enter and
enforce this Consent Decree.  Solely for purposes of the complaints filed by the
Plaintiffs in this matter and resolved by this Consent Decree, for the purposes
of entry and enforcement of this Consent Decree, and for no other purpose, TVA
waives any defense or objection based on standing.  Except as expressly provided
herein, this Consent Decree shall not create any rights in or
 
 
6

--------------------------------------------------------------------------------

 
 
obligations of any party other than the Plaintiffs and TVA.
 
II.  PARTIES BOUND
 
2. Upon entry, the provisions of this Consent Decree shall apply to and be
binding upon the Parties and their successors and assigns, and TVA’s officers,
employees and agents, solely in their capacities as such.
 
III.  COMPLIANCE PROGRAM
 
3. TVA shall be responsible for providing a copy of this Consent Decree to all
vendors, suppliers, consultants, contractors, agents, and any other company or
other organization retained to perform any of the work required by this Consent
Decree.  Notwithstanding any retention of contractors, subcontractors, or agents
to perform any work required under this Consent Decree, TVA shall be responsible
for ensuring that all work is performed in accordance with the requirements of
this Consent Decree.  For this reason, in any action to enforce this Consent
Decree, TVA shall not assert as a defense the failure of its officers,
directors, employees, servants, agents, or contractors to take actions necessary
to comply with this Consent Decree, unless TVA establishes that such failure
resulted from a Force Majeure Event, as defined in Paragraph 166 of this Consent
Decree.
 
A.  DEFINITIONS
 
4. Every term expressly defined by this Consent Decree shall have the meaning
given to that term by this Consent Decree and, except as otherwise provided in
this Consent Decree, every other term used in this Consent Decree that is also a
term under the Act or the regulations implementing the Act shall mean in this
Consent Decree what such term means
 
 
7

--------------------------------------------------------------------------------

 
 
under the Act or those implementing regulations.
 
5. “Alabama” means the State of Alabama, Alabama Department of Environmental
Management.
 
6. “Baghouse” means a full stream (fabric filter) particulate emissions control
device.
 
7. “Boiler Island” means a Unit's (a) fuel combustion system (including bunker,
coal pulverizers, crusher, stoker, and fuel burners); (b) combustion air system;
(c) steam generating system (firebox, boiler tubes, and walls); and (d) draft
system (excluding the stack), all as further described in “Interpretation of
Reconstruction,” by John B. Rasnic U.S. EPA (Nov. 25, 1986) and attachments
thereto.
 
8. “Capital Expenditure” means all capital expenditures, as defined by Generally
Accepted Accounting Principles as those principles exist as of the Date of
Lodging of this Consent Decree, excluding the cost of installing or upgrading
pollution control devices.
 
9. “Citizen Plaintiffs” means, collectively, National Parks Conservation
Association, Sierra Club, and Our Children’s Earth Foundation.
 
10. “CEMS” means, for obligations involving NOx and SO2 under this Consent
Decree, the devices defined in 40 C.F.R. § 72.2 and installed and maintained as
required by 40 C.F.R. Part 75, and for obligations involving PM, the continuous
emission monitors installed and maintained as described in 40 C.F.R. §
60.49Da(v).
 
 
 
8

--------------------------------------------------------------------------------

 
 
11. “Clean Air Act” or “Act” means the federal Clean Air Act, 42 U.S.C. §§
7401-7671q, and its implementing regulations.
. 
12. “Compliance Agreement” or “Federal Facilities Compliance Agreement” means
the Clean Air Act agreement entered into between EPA and TVA, Docket No.
CAA-04-2010-1760, and which is Exhibit 1 to this Consent Decree.
 
13.  “Consent Decree” or “Decree” means this Consent Decree and the appendices
attached hereto, which are incorporated into this Consent Decree.
 
14. “Consent Decree Obligation Date” means the Effective Date of the Compliance
Agreement, as the term “Effective Date” is defined in the Compliance Agreement,
which date is June 13, 2011.
 
15. “Continuously Operate” or “Continuous Operation” means that when a pollution
control technology or combustion control is used at a Unit (including, but not
limited to, SCR, FGD, PM Control Device, SNCR, Low NOx Burner (“LNB”), Overfire
Air (“OFA”) or Separated Overfire Air (“SOFA”)), it shall be operated at all
times such Unit is in operation (except during a Malfunction that is determined
to be a Force Majeure Event), so as to minimize emissions to the greatest extent
technically practicable consistent with the technological limitations,
manufacturers' specifications, fire prevention codes, and good engineering and
maintenance practices for such pollution control technology or combustion
control and the Unit.
 
16. “Date of Entry” means the date this Consent Decree is approved or signed by
the United States District Court Judge.
 
 
 
9

--------------------------------------------------------------------------------

 
 
17.  “Date of Lodging” means the date that this Consent Decree was filed for
lodging with the Clerk of the Court for the United States District Court for the
Eastern District of Tennessee, Knoxville Division.
 
18. “Day” means calendar day unless otherwise specified in this Consent Decree.
 
19. “Emission Rate” means the number of pounds of pollutant emitted per million
British thermal units of heat input (“lb/mmBTU”), measured in accordance with
this Consent Decree.
 
20. “ESP” means electrostatic precipitator, a pollution control device for the
reduction of PM.
 
21. “EPA” means the United States Environmental Protection Agency.
 
22. “Flue Gas Desulfurization System” or “FGD” means a pollution control device
with one or more absorber vessels that employs flue gas desulfurization
technology for the control of SO2 emissions.  Unless Paragraph 85 expressly
requires the installation and Continuous Operation of a Wet FGD, TVA may install
either a Wet FGD or a Dry FGD.
 
23. “Greenhouse Gases” means the air pollutant defined at 40 C.F.R §
86.1818-12(a) as of the Date of Lodging of this Consent Decree as the aggregate
group of six greenhouse gases: carbon dioxide, nitrous oxide, methane,
hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride.  This definition
continues to apply even if 40 C.F.R § 86.1818-12(a) is subsequently revised,
stayed, vacated or otherwise modified.
 
24. “Improved Unit” for NOx means a TVA System Unit equipped with an SCR or
scheduled under this Consent Decree to be equipped with an SCR (or equivalent
control
 
 
10

--------------------------------------------------------------------------------

 
 
technology approved pursuant to Paragraph 199) or Repowered to Renewable Biomass
(as defined herein).  A Unit may be an Improved Unit for one pollutant without
being an Improved Unit for another.  Any Other Unit in the TVA System can become
an Improved Unit for NOx if it is equipped with an SCR (or equivalent control
technology approved pursuant to Paragraph 199) and the requirement to
Continuously Operate the SCR or equivalent control technology is incorporated
into a federally-enforceable non-Title V permit, or if it is Repowered to
Renewable Biomass (as defined herein).
 
25. “Improved Unit” for SO2 means a TVA System Unit equipped with an FGD or
scheduled under this Consent Decree to be equipped with an FGD (or equivalent
control technology approved pursuant to Paragraph 199) or Repowered to Renewable
Biomass (as defined herein).   A Unit may be an Improved Unit for one pollutant
without being an Improved Unit for another.  Any Other Unit in the TVA System
can become an Improved Unit for SO2 if it is equipped with an FGD (or equivalent
control technology approved pursuant to Paragraph 199) and the requirement to
Continuously Operate the FGD or equivalent control technology is incorporated
into a federally-enforceable non-Title V permit, or it is Repowered to Renewable
Biomass (as defined herein).
 
26. “Kentucky” means the Commonwealth of Kentucky, Energy and Environment
Cabinet.
 
27. “lb/mmBTU” means one pound per million British thermal units.
 
28. “Malfunction” means any sudden, infrequent, and not reasonably preventable
failure of air pollution control equipment, process equipment, or a process to
operate in a
 
 
11

--------------------------------------------------------------------------------

 
 
normal or usual manner.  Failures that are caused in part by poor maintenance or
careless operation are not Malfunctions.
 
29. “MW” means a megawatt or one million Watts.
 
30. “National Ambient Air Quality Standards” or “NAAQS” means national ambient
air quality standards that are promulgated pursuant to Section 109 of the Act,
42 U.S.C. § 7409.
 
31. “New CC/CT Unit” shall have the meaning indicated in Paragraph 117, below.
 
32. “NSPS” means New Source Performance Standards within the meaning of Part A
of Subchapter I of the Act, 42 U.S.C. § 7411, and 40 C.F.R. Part 60.
 
33. “Nonattainment NSR” means the nonattainment area new source review program
within the meaning of Part D of Subchapter I of the Act, 42 U.S.C. §§ 7501-7515,
40 C.F.R. Part 51, and the federally-approved Nonattainment NSR provisions of
the Alabama, Kentucky, and Tennessee State Implementation Plans (“SIPs”),
including Ala. Admin. Code r. 335-3-14-.05, 401 Ky. Admin. Regs. 51:052, Tenn.
Comp. R. & Regs.1200-3-9-.01(5), and the Memphis/Shelby County local program.
 
34. “NOx” means oxides of nitrogen, measured in accordance with the provisions
of this Consent Decree.
 
35. “NOx Allowance” means an authorization or credit to emit a specified amount
of NOx that is allocated or issued under an emissions trading or marketable
permit program of any kind that has been established under the Act and/or the
Alabama, Kentucky, or Tennessee SIPs.
 
36. “North Carolina” means the State of North Carolina.
 
 
 
12

--------------------------------------------------------------------------------

 
 
37.  “Other Unit” means any Unit at the Shawnee Plant that is not an Improved
Unit for the pollutant in question.
 
38. “Operational or Ownership Interest” means part or all of TVA’s legal or
equitable operational or ownership interest in any Unit in the TVA System or any
New CC/CT Unit(s).
 
39. “Parallel Provision” means a requirement or prohibition of this Consent
Decree that is also a requirement or prohibition of the Compliance Agreement.
 
40. “Parties” means the Plaintiffs and TVA.  “Party” means one of the Parties.
 
41. “PM” means particulate matter, as measured in accordance with the
requirements of this Consent Decree.
 
42. “PM Control Device” means any device, including an ESP or a Baghouse, which
reduces emissions of PM.  If a Wet FGD is the only device controlling PM on a
particular Unit, then the Wet FGD is the PM Control Device.
 
43. “PM Emission Rate” means the number of pounds of filterable PM emitted per
million British thermal units of heat input (“lb/mmBTU”), as measured in
accordance with this Consent Decree.
 
44. “Plaintiffs” means collectively the States and the Citizen Plaintiffs.
 
45. “PSD” means Prevention of Significant Deterioration within the meaning of
Part C of Subchapter I of the Act, 42 U.S.C. §§ 7470 - 7492 and 40 C.F.R. Part
52, and the federally-approved PSD provisions of the Alabama, Kentucky, and
Tennessee SIPs, including Ala. Admin. Code r. 335-3-14-.04, 401 Ky. Admin. Reg.
51:017, Tenn. Comp. R. & Regs. 1200-3-9-.01(4), and the Memphis/Shelby County
local program.
 
 
 
13

--------------------------------------------------------------------------------

 
 
46. “Region 4 Air Director” means the EPA Region 4 Director of Air, Pesticides
and Toxics Management Division.
 
47. “Remove from Service” means:
 
a.           with regard to the John Sevier plant, that two (2) of the four (4)
Units shall cease to operate and emit any pollutants whatsoever by the dates
specified in Paragraphs 69 and 85 for the 2 Units to be Removed from Service
unless and until an SCR and FGD are installed and commence Continuous Operation
for each such Unit, or the Unit(s) is Repowered to Renewable Biomass or Retired,
which shall occur by no later than the second date specified in Paragraphs 69
and 85 for the 2 Units that are Removed from Service provided that TVA may
select which 2 Units at the John Sevier plant it will Remove from Service and
that the remaining 2 Units shall be Retired as set forth in Paragraphs 69 and
85, and
 
b.           with regard to Colbert Units 1-5, that such Units shall cease to
operate and emit any pollutants whatsoever by the dates specified in Paragraphs
69 and 85 unless and until, by no later than three (3) years thereafter, an SCR
and FGD are installed and commence Continuous Operation for each such Unit(s) or
the Unit(s) is Repowered to Renewable Biomass or Retired, as specified therein.
 
48. “Renewable Biomass” means, solely for purposes of this Consent Decree, any
organic matter that is available on a renewable basis from non-Federal land or
from federal land that TVA manages, including renewable plant material; waste
material, including crop residue; other vegetative waste material, including
wood waste and wood residues; animal waste and byproducts; construction, food
and yard waste; and residues and byproducts from wood pulp or paper products
facilities.  Biomass is renewable if it originates from forests
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
that remain forests, or from croplands and/or grasslands that remain cropland
and/or grassland or revert to forest.  Biomass residues and byproducts from wood
pulp or paper products facilities includes by-products, residues, and waste
streams from agriculture, forestry, and related industries, but does not include
used oil or expired pesticides.  “Renewable Biomass” does not include any
treated wood, including but not limited to, railroad ties, painted woods, or
wood that has been treated with pentachlorophenol, copper-based and borate-based
compounds, or creosote.
 
49. “Repower” or “Repowered” means Repower to Renewable Biomass or Repowered to
Renewable Biomass.
 
50. “Repower to Renewable Biomass” or “Repowered to Renewable Biomass” for
purposes of this Consent Decree means a TVA System Unit that is repowered to
combust a fuel other than coal.  Such a Repowered Unit shall only combust
Renewable Biomass; provided, however, that such Repowered Unit may co-fire a
fuel other than Renewable Biomass (but not used oil, expired pesticides, or any
treated wood, including but not limited to, railroad ties, painted wood, or wood
that has been treated with pentachlorophenol, copper-based and borate-based
compounds, or creosote) up to six percent (6%) of heat input each calendar year
for the Unit.  Notwithstanding Section III.H (Resolution of Claims Against TVA)
and Paragraph 116, for Shawnee Unit 10 and any other TVA System Unit that TVA
Repowers to Renewable Biomass pursuant to Paragraphs 69 or 85, TVA shall apply
for all required permits.  A new source review permit under the PSD and/or
Nonattainment NSR programs is a required permit within the meaning of this
Paragraph; such a Repowered Unit is a “new
 
 
15

--------------------------------------------------------------------------------

 
 
 
emissions unit” as that term is defined in 40 C.F.R. §§ 52.21(b)(7)(i),
51.165(a)(1)(vii)(A), and 51.166(b)(7)(i), and the relevant SIP; and such Unit
shall be subject to the test described in 40 C.F.R. §§ 52.21(a)(2)(iv)(d),
51.165(a)(2)(ii)(D), and 51.166(a)(7)(d), and the relevant SIP.  In such
permitting action, TVA shall apply to include the limitation on co-firing a fuel
other than Renewable Biomass as specified above.  Any TVA System Unit that has
the option to Repower to Renewable Biomass in Paragraphs 69 and 85 that TVA
elects to Repower to Renewable Biomass as the Control Requirement under this
Consent Decree, shall be subject to the prohibitions in Section III.E
(Prohibition on Netting or Offsets From Required Controls).  If Shawnee Unit 10
is Repowered to Renewable Biomass, it shall be subject to the prohibitions in
Section III.E (Prohibition on Netting or Offsets From Required Controls)
regarding netting credits.
 
51. “Retire” means that TVA shall permanently cease to operate the Unit such
that the Unit cannot legally burn any fuel nor produce any steam for electricity
production and TVA shall comply with applicable state and/or federal
requirements for permanently retiring a coal-fired electric generating unit,
including removing the Unit from the relevant state's air emissions inventory,
and amending all applicable permits so as to reflect the permanent shutdown
status of such Unit.  Nothing herein shall prevent TVA from seeking to re-start
the Retired Unit provided that TVA applies for, and obtains, all required
permits.  A new source review permit under the PSD and/or Nonattainment NSR
programs is a required permit within the meaning of this Paragraph; such Retired
Unit shall be a “new emissions unit” as that term is defined in 40 C.F.R. §§
52.21(b)(7)(i), 51.165(a)(1)(vii)(A), and 51.166(b)(7)(i), and the relevant SIP;
and such Retired Unit shall be subject to the test described in 40 C.F.R. §§
52.21(a)(2)(iv)(d),  51.165(a)(2)(ii)(D), and 51.166(a)(7)(d), and the relevant
SIP.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
52. “Selective Catalytic Reduction” or “SCR” means a pollution control device
that employs selective catalytic reduction technology for the reduction of NOx
emissions.
 
53. “Selective Non-Catalytic Reduction” or “SNCR” means a pollution control
device for the reduction of NOx emissions that utilizes ammonia or urea
injection into the boiler.
 
54. “Startup” and “Shutdown” mean, as to each of those terms, the definition of
those respective terms in 40 C.F.R. § 60.2.
 
55. “States” or “the States” refers collectively to Alabama, Kentucky, North
Carolina, and Tennessee.
 
56. “SO2” means sulfur dioxide, as measured in accordance with the provisions of
this Consent Decree.
 
57. “SO2 Allowance” means an authorization or credit to emit a specified amount
of SO2 that is allocated or issued under an emissions trading or marketable
permit program of any kind that has been established under the Act or the
Alabama, Kentucky, or Tennessee SIPs.
 
58. “Surrender” or “surrender of allowances” means, for purposes of SO2 or NOx
allowances, permanently surrendering allowances as required by this Consent
Decree from the accounts administered by EPA and Alabama, Kentucky, and
Tennessee for all Units in the TVA System, so that such allowances can never be
used thereafter by any entity to meet any compliance requirement under the Act,
a SIP, or this Consent Decree.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
59. “System-Wide Annual Tonnage Limitation” means the number of tons of the
pollutant in question that may be emitted collectively from the TVA System and
any New CC/CT Units during the relevant calendar year (i.e., January 1 through
December 31), and shall include all emissions of the pollutant emitted during
all periods of operation, including Startup, Shutdown, and Malfunction.
 
60. “Tennessee” means the State of Tennessee, Tennessee Department of
Environment and Conservation (“TDEC”).
 
61. “Tennessee State Implementation Plan” and “Tennessee Title V program” shall
include, when applicable, the new source review provisions of the Memphis/Shelby
County local program, and its implementing regulations, and its Title V permit
program.
 
62. “TVA” means Tennessee Valley Authority, a federal agency and instrumentality
of the United States.
 
63. “TVA System” means solely for purposes of this Consent Decree, the following
coal-fired, electric steam generating Units (with nameplate MW capacity of each
Unit, for identification purposes only) or such coal-fired Unit that is
Repowered to Renewable Biomass, located at the following plants:
 
 
a
Allen Unit 1 (330 MW), Allen Unit 2 (330 MW), and Allen Unit 3 (330 MW) located
at the Allen Fossil Plant near Memphis, Tennessee;

 
b.
Bull Run Unit 1 (950 MW) located at the Bull Run Fossil Plant near Oak Ridge,
Tennessee;
 



















 
 
 
18

--------------------------------------------------------------------------------

 


 
c.
Colbert Unit 1 (200 MW), Colbert Unit 2 (200 MW), Colbert Unit 3 (200 MW),
Colbert Unit 4 (200 MW), and Colbert Unit 5 (550 MW) located at the Colbert
Fossil Plant in Tuscumbia, Alabama;

 
d.
Cumberland Unit 1 (1300 MW) and Cumberland Unit 2 (1300 MW) located at the
Cumberland Fossil Plant in Cumberland City, Tennessee;

 
e.
Gallatin Unit 1 (300 MW), Gallatin Unit 2 (300 MW), Gallatin Unit 3 (327.6 MW),
and Gallatin Unit 4 (327.6 MW) located at the Gallatin Fossil Plant in Gallatin,
Tennessee;

 
f.
John Sevier Unit 1 (200 MW), John Sevier Unit 2 (200 MW), John Sevier Unit 3
(200 MW), and John Sevier Unit 4 (200 MW) located at the John Sevier Fossil
Plant near Rogersville, Tennessee;

 
g.
Johnsonville Unit 1 (125 MW), Johnsonville Unit 2 (125 MW), Johnsonville Unit 3
(125 MW), Johnsonville Unit 4 (125 MW), Johnsonville Unit 5 (147 MW),
Johnsonville Unit 6 (147 MW), Johnsonville Unit 7 (172.8 MW), Johnsonville Unit
8 (172.8 MW), Johnsonville Unit 9 (172.8 MW), and Johnsonville Unit 10 (172.8
MW) located at the Johnsonville Fossil Plant near Waverly, Tennessee;

 
h.
Kingston Unit 1 (175 MW), Kingston Unit 2 (175 MW), Kingston Unit 3 (175 MW),
Kingston Unit 4 (175 MW), Kingston Unit 5 (200 MW), Kingston Unit 6 (200 MW),
Kingston Unit 7 (200 MW), Kingston Unit 8


 
19 

--------------------------------------------------------------------------------

 

 
(200 MW), and Kingston Unit 9 (200 MW) located at the Kingston Fossil Plant near
Kingston, Tennessee;

 
i.
Paradise Unit 1 (704 MW), Paradise Unit 2 (704 MW), and Paradise Unit 3 (1150.2
MW) located at the Paradise Fossil Plant in Drakesboro, Kentucky;

 
j.
Shawnee Unit 1 (175 MW), Shawnee Unit 2 (175 MW), Shawnee Unit 3 (175 MW),
Shawnee Unit 4 (175 MW), Shawnee Unit 5 (175 MW), Shawnee Unit 6 (175 MW),
Shawnee Unit 7 (175 MW), Shawnee Unit 8 (175 MW), Shawnee Unit 9 (175 MW), and
Shawnee Unit 10 (175 MW) located at the Shawnee Fossil Plant near Paducah,
Kentucky; and

 
k.
Widows Creek Unit 1 (140.6 MW), Widows Creek Unit 2 (140.6 MW), Widows Creek
Unit 3 (140.6 MW), Widows Creek Unit 4 (140.6 MW), Widows Creek Unit 5 (140.6
MW), Widows Creek Unit 6 (140.6 MW), Widows Creek Unit 7 (575 MW), and Widows
Creek Unit 8 (550 MW) located at the Widows Creek Fossil Plant near Stevenson,
Alabama.

 
64. “Title V Permit” means the permit required of TVA’s major sources under
Subchapter V of the Act, 42 U.S.C. §§ 7661-7661e; Ala. Code §§ 22-22A-1 to -16,
§§ 22-28-1 to -23 (2006 Rplc. Vol.), and Ala. Admin. Code r. 335-3-16; Ky. Rev.
Stat. Ann. §§ 224.20-100 to -120, and 401 Ky. Admin. Reg. 52:020; and Tenn.
Comp. R. & Regs. R. 1200-3-9-.02.
 
65. “Unit” means collectively, the coal pulverizer, stationary equipment that
feeds coal to the boiler, the boiler that produces steam for the steam turbine,
the steam turbine, the
 
 
20

--------------------------------------------------------------------------------

 
 
generator, the equipment necessary to operate the generator, steam turbine and
boiler, and all ancillary equipment, including pollution control equipment.  An
electric steam generating station may comprise one or more Units.  “Unit” shall
also include any coal-fired TVA System Unit identified in Paragraph 63 that is
Repowered to Renewable Biomass pursuant to this Consent Decree.
 
66. “VOC” means volatile organic compounds as defined in 40 C.F.R. § 51.100.
 
B.  NOx EMISSION REDUCTIONS AND CONTROLS
 
1.  NOx Emission Limitations.
 
67. System-Wide Annual Tonnage Limitations for NOx. During each calendar year
specified in the table below, all Units in the TVA System and any New CC/CT
Units constructed pursuant to Paragraph 117, collectively, shall not emit NOx in
excess of the following System-Wide Annual Tonnage Limitations:
 
Calendar Year
System-Wide Tonnage Limitation for NOx
2011
100,600
2012
100,600
2013
90,791
2014
86,842
2015
83,042
2016
70,667
2017
64,951
2018, and each year thereafter
52,000



68. If TVA elects to Remove from Service any or all of Colbert Units 1-5 either
pursuant to Paragraph 69 or Paragraph 85, then the System-Wide Annual Tonnage
Limitations for
 
 
21

--------------------------------------------------------------------------------

 
 
 
NOx in each calendar year for which such Unit(s) is Removed from Service shall
be adjusted as follows:
 
Unit
Tons by Which System-Wide Annual Tonnage Limitation for NOx  Shall be Reduced If
Unit is Removed From Service in a Calendar Year
Colbert Unit 1
700 tons
Colbert Unit 2
500 tons
Colbert Unit 3
500 tons
Colbert Unit 4
500 tons
Colbert Unit 5
1,200 tons



  2.   NOx Control Requirements.


69. No later than the dates set forth in the table below, and continuing
thereafter, TVA shall install and commence Continuous Operation of the pollution
control technology identified therein or, if indicated in the table, Retire or
Repower each Unit identified therein, or, solely for Colbert Units 1-4 and two
(2) Units at the John Sevier plant, Remove from Service as defined herein:
 


Plant
Unit
Control Requirement
Date
Allen
Unit 1
SCR
Consent Decree Obligation Date
Allen
Unit 2
SCR
Consent Decree Obligation Date
Allen
Unit 3
SCR
Consent Decree Obligation Date
Bull Run
Unit 1
SCR
Consent Decree Obligation Date
Colbert
Unit 1
Remove from Service, SCR, Repower to Renewable Biomass, or Retire
June 30, 2016


 
22 

--------------------------------------------------------------------------------

 

 

 Plant  Unit
Control Requirement
Date
Colbert
Unit 2
Remove from Service, SCR, Repower to Renewable Biomass, or Retire
June 30, 2016
Colbert
Unit 3
Remove from Service, SCR, Repower to Renewable Biomass, or Retire
June 30, 2016
Colbert
Unit 4
Remove from Service, SCR, Repower to Renewable Biomass, or Retire
June 30, 2016
Colbert
Unit 5
SCR
Consent Decree Obligation Date
Cumberland
Unit 1
SCR
Consent Decree Obligation Date
Cumberland
Unit 2
SCR
Consent Decree Obligation Date
Gallatin
Unit 1
SCR, Repower to Renewable Biomass, or Retire
December 31, 2017
Gallatin
Unit 2
SCR, Repower to Renewable Biomass, or Retire
December 31, 2017
Gallatin
Unit 3
SCR, Repower to Renewable Biomass, or Retire
December 31, 2017
Gallatin
Unit 4
SCR, Repower to Renewable Biomass, or Retire
December 31, 2017
John Sevier
2 Units
Retire
December 31, 2012
John Sevier
2 other Units
Remove from Service
 
December 31, 2012
SCR, Repower to Renewable Biomass, or Retire
December 31, 2015
Johnsonville
Units
1 - 10
Retire
6 Units by December 31, 2015
4 additional Units by December 31, 2017
Kingston
Unit 1
SCR
Consent Decree Obligation Date

 

 
23 

--------------------------------------------------------------------------------

 


 Plant  Unit  Control Requirement  Date
Kingston
Unit 2
SCR
Consent Decree Obligation Date
Kingston
Unit 3
SCR
Consent Decree Obligation Date
Kingston
Unit 4
SCR
Consent Decree Obligation Date
Kingston
Unit 5
SCR
Consent Decree Obligation Date
Kingston
Unit 6
SCR
Consent Decree Obligation Date
Kingston
Unit 7
SCR
Consent Decree Obligation Date
Kingston
Unit 8
SCR
Consent Decree Obligation Date
Kingston
Unit 9
SCR
Consent Decree Obligation Date
Paradise
Unit 1
SCR
Consent Decree Obligation Date
Paradise
Unit 2
SCR
Consent Decree Obligation Date
Paradise
Unit 3
SCR
Consent Decree Obligation Date
Shawnee
Unit 1
SCR, Repower to Renewable Biomass, or Retire
December 31, 2017
Shawnee
Unit 4
SCR, Repower to Renewable Biomass, or Retire
December 31, 2017
Widows Creek
Units 1-6
Retire
2 Units by July 31, 2013
2 additional Units by July 31, 2014
2 additional Units by July 31, 2015
Widows Creek
Unit 7
SCR
Consent Decree Obligation Date
Widows Creek
Unit 8
SCR
Consent Decree Obligation Date

 

 
24 

--------------------------------------------------------------------------------

 
 
 
70. Notwithstanding Paragraph 69, TVA’s failure to (a) complete installation and
commence Continuous Operation of a pollution control technology by the date
specified in the table in Paragraph 69 or (b) Repower to Renewable Biomass by
the date specified in the table in Paragraph 69, shall not be a violation of
this Consent Decree if such Unit:
 
                           (i)           ceases to operate and emit any
pollutants whatsoever at least sixty (60) days before the date specified in the
table in Paragraph 69, and
 
                           (ii)           the installation is completed and the
Unit commences Continuous Operation of the pollution control technology
specified in the table in Paragraph 69 or as a Repowered Unit no later than
ninety (90) days after the date specified in the table in Paragraph 69.  If TVA
fails to commence Continuous Operation of the pollution control technology or
the Repowered Unit ninety (90) days after such date, then TVA shall be subject
to stipulated penalties for the entire period commencing on the date specified
in the Table in Paragraph 69.
 
71. Beginning upon the Consent Decree Obligation Date and continuing thereafter,
TVA shall (a) Continuously Operate existing LNB, OFA, and SOFA combustion
controls at all Units in the TVA System and (b) Continuously Operate existing
SNCR technology at all Units in the TVA System equipped with such technology as
of the Date of Lodging of this Consent Decree (i.e., John Sevier Units 1-4 and
Johnsonville Units 1-4) unless and until such Unit is equipped with an SCR and
TVA Continuously Operates such SCR pursuant to this Consent Decree, or such Unit
is Retired or Repowered pursuant to this Consent Decree.
 
72. For TVA System Units with two or more methods specified in the Control
Requirement column in the table in Paragraph 69, above, TVA shall provide notice
to EPA, the
 
 
25

--------------------------------------------------------------------------------

 
 
 
States, and the Citizen Plaintiffs pursuant to Section VIII (Notices) of this
Consent Decree of its election as to which of the Control Requirement methods it
will employ at such Unit by no later than three (3) years prior to the date
specified in the table for that Unit.  For the Units at the John Sevier plant,
TVA shall provide notice to EPA, the States, and the Citizen Plaintiffs pursuant
to Section VIII (Notices) of this Consent Decree of its election as to which two
(2) Units it will Retire and which two (2) Units it will at least initially
Remove from Service, by no later than June 30, 2012.  For any TVA System Unit
that TVA timely elects to control with SCR or Repower to Renewable Biomass, TVA
may change its election to Retire at any time prior to the date specified in the
table in Paragraph 69.  TVA shall provide notice to EPA, the States, and the
Citizen Plaintiffs pursuant to Section VIII (Notices) of its decision to Retire
the Unit, with an explanation for its decision to change the election, by no
later than ten (10) business days following its decision to change its election
from SCR or Repower to Renewable Biomass to Retire.
 
73. Solely for the Units at the Colbert plant, if TVA elects the Remove from
Service option, it shall provide notice to EPA, the States, and the Citizen
Plaintiffs pursuant to Section VIII (Notices) at the time such Units are
required to be Removed from Service as to which method specified in the Control
Requirement column in the table in Paragraph 69 it will employ at such Unit.
 
3.  Use and Surrender of NOx Allowances.
 
74. TVA shall not use NOx Allowances to comply with any requirement of this
Consent Decree, including by claiming compliance with any emission limitation
required by this
 
 
26

--------------------------------------------------------------------------------

 
 
 
Consent Decree by using, tendering, or otherwise applying NOx Allowances to
offset any excess emissions.
 
75. Beginning with calendar year 2011, and continuing each calendar year
thereafter, TVA shall surrender all NOx Allowances allocated to the TVA System
for that calendar year that TVA does not need in order to meet its own federal
and/or state Clean Air Act regulatory requirements for the TVA System for that
calendar year.  However, NOx Allowances allocated to the TVA System may be used
by TVA to meet its own federal and/or state Clean Air Act regulatory
requirements for the Units included in the TVA System.
 
76. Nothing in this Consent Decree shall prevent TVA from purchasing or
otherwise obtaining NOx Allowances from another source for purposes of complying
with federal and/or state Clean Air Act regulatory requirements (i.e., emissions
trading or marketable permit programs) to the extent otherwise allowed by law.
 
77. The requirements of this Consent Decree pertaining to TVA's use and
surrender of NOx Allowances are permanent injunctions not subject to any
termination provision of this Consent Decree.
 
4.  Super-Compliance Allowances.
 
78. Notwithstanding Paragraph 75, in each calendar year beginning in 2011, and
continuing thereafter, TVA may sell, bank, use, trade, or transfer any NOx
Allowances made available in that calendar year as a result of maintaining
actual NOx emissions from the combined total of (a) the TVA System and (b) any
New CC/CT Unit(s) constructed pursuant to Paragraph 117 below the System-Wide
Annual Tonnage Limitations for NOx for such calendar year (“Super-Compliance
Allowances”); provided, however, that reductions in NOx
 
 
27

--------------------------------------------------------------------------------

 
 
 
emissions that TVA utilizes as provided in Paragraph 117 to support the
permitting of a New CC/CT Unit(s) shall not be available to generate
Super-Compliance Allowances within the meaning of this Paragraph in the calendar
year in which TVA utilizes such emission reductions and all calendar years
thereafter.  TVA shall timely report the generation of all Super-Compliance NOx
Allowances in accordance with Section III.I (Periodic Reporting) of this Consent
Decree, and shall specifically identify any Super-Compliance NOx Allowances that
TVA generates from Retiring a TVA System Unit and that TVA did not utilize for
purposes of Paragraph 117.
 
5.  Method for Surrender of NOx Allowances.
 
79. TVA shall surrender all NOx Allowances required to be surrendered pursuant
to Paragraph 75 by April 30 of the immediately following calendar year.
 
80. For all NOx Allowances required to be surrendered, TVA shall first submit a
NOx Allowance transfer request form to EPA's Office of Air and Radiation's Clean
Air Markets Division directing the transfer of such NOx Allowances to the EPA
Enforcement Surrender Account or to any other EPA account that EPA may direct in
writing.  As part of submitting these transfer requests, TVA shall irrevocably
authorize the transfer of these NOx Allowances and identify -- by name of
account and any applicable serial or other identification numbers or station
names -- the source and location of the NOx Allowances being surrendered.
 
6.  NOx Monitoring Provisions.
 
81. TVA shall use CEMS in accordance with 40 C.F.R. Part 75 to monitor its
emissions of NOx from the TVA System Units and any New CC/CT Unit(s) for
purposes of demonstrating compliance with the applicable System-Wide Annual
Tonnage Limitations specified in Paragraph 67 of this Consent Decree.


 
28

--------------------------------------------------------------------------------

 
 
 
C.  SO2 EMISSION REDUCTIONS AND CONTROLS
1.  SO2 Emission Limitations.
 
82. System-Wide Annual Tonnage Limitations for SO2. During each calendar year
specified in the table below, all Units in the TVA System and any New CC/CT
Unit(s) constructed pursuant to Paragraph 117, collectively, shall not emit SO2
in excess of the following System-Wide Annual Tonnage Limitations:
 
 
Calendar Year
System-Wide Tonnage Limitation for SO2
2011
285,000
2012
285,000
2013
235,518
2014
228,107
2015
220,631
2016
175,626
2017
164,257
2018
121,699
2019, and each year thereafter
110,000



83. If TVA elects to Remove from Service any or all of Colbert Units 1-5 either
pursuant to Paragraph 69 or Paragraph 85, then the System-Wide Annual Tonnage
Limitations for SO2 in each calendar year for which such Unit(s) is Removed from
Service shall be adjusted as follows:
 
 
Calendar Year
Tons by Which System-Wide Annual Tonnage Limitation for SO2  Shall be Reduced If
Unit is Removed From Service in a Calendar Year
Colbert Unit 1
700 tons
Colbert Unit 2
1,100 tons
Colbert Unit 3
1,000 tons
Colbert Unit 4
1,100 tons
Colbert Unit 5
2,600 tons



 
29

--------------------------------------------------------------------------------

 
 
 
84.  If TVA must shut down one or more of its nuclear units for more than one
hundred and twenty (120) consecutive days within calendar year 2011 or within
calendar year 2012 because of a forced outage or in response to a safety concern
as required by the Nuclear Regulatory Commission, then the System-Wide Annual
Tonnage Limitation for SO2 for that calendar year shall be 295,000 tons rather
than 285,000 tons as specified in the table in Paragraph 82.   If TVA must shut
down one or more of its nuclear units for more than one hundred and twenty (120)
consecutive days within calendar year 2013 or within calendar year 2014 because
of a forced outage or in response to a safety concern as required by the Nuclear
Regulatory Commission, then the System-Wide Annual Tonnage Limitation for SO2
for calendar year 2013 shall be 241,700 tons rather than 235,518 tons as
specified in the table in Paragraph 82 and the System-Wide Annual Tonnage
Limitation for SO2 for calendar year 2014 shall be 234,000 tons rather than
228,107 tons as specified in the table in Paragraph 82.  In order to put EPA,
the States, and the Citizen Plaintiffs on notice of this potential event, TVA
shall provide notice to EPA, the States, and the Citizen Plaintiffs pursuant to
Section VIII (Notices), and include a summary of the circumstances causing the
shut down and TVA’s efforts to bring the unit back on line, commencing no later
than thirty (30) days following the shutdown of a nuclear unit, and continuing
every thirty (30) days thereafter until either (a) the unit comes back online or
(b) the unit remains shut down for one hundred twenty (120) consecutive days,
whichever is earlier.  In this circumstance, TVA shall, to the extent
practicable, increase utilization of any Units in the TVA System that are
controlled with FGDs and/or SCRs and/or any New CC/CT Unit(s) constructed
pursuant to Paragraph 117 to replace the lost power generation from the nuclear
unit before increasing utilization of
 
 
30

--------------------------------------------------------------------------------

 
 
 
uncontrolled TVA System Units.
 
2.  SO2 Control Requirements.
 
85. No later than the dates set forth in the table below, and continuing
thereafter, TVA shall install and commence Continuous Operation of the pollution
control technology at each Unit identified therein or, if indicated in the
table, Retire or Repower each Unit identified therein, or, solely for Colbert
Units 1-5 and two (2) Units at the John Sevier plant, Remove from Service as
defined herein:
 


Plant
 
Unit
Control Requirement
Date
Allen
Unit 1
FGD or Retire
December 31, 2018
Allen
Unit 2
FGD or Retire
December 31, 2018
Allen
Unit 3
FGD or Retire
December 31, 2018
Bull Run
Unit 1
Wet FGD
Consent Decree Obligation Date
Colbert
Unit 1
Remove from Service, FGD, Repower to Renewable Biomass, or Retire
June 30, 2016
Colbert
Unit 2
Remove from Service, FGD, Repower to Renewable Biomass, or Retire
June 30, 2016
Colbert
Unit 3
Remove from Service, FGD, Repower to Renewable Biomass, or Retire
June 30, 2016
Colbert
Unit 4
Remove from Service, FGD, Repower to Renewable Biomass, or Retire
June 30, 2016
Colbert
Unit 5
Remove from Service, FGD or Retire
December 31, 2015
Cumberland
Unit 1
Wet FGD
Consent Decree Obligation Date

 
 


 
31 

--------------------------------------------------------------------------------

 
 



    Plant     Unit
Control Requirement
   Date
Cumberland
Unit 2
Wet FGD
Consent Decree Obligation Date
Gallatin
Unit 1
FGD, Repower to Renewable Biomass, or Retire
December 31, 2017
Gallatin
Unit 2
FGD, Repower to Renewable Biomass, or Retire
December 31, 2017
Gallatin
Unit 3
FGD, Repower to Renewable Biomass, or Retire
December 31, 2017
Gallatin
Unit 4
FGD, Repower to Renewable Biomass, or Retire
December 31, 2017
John Sevier
2 Units
Retire
December 31, 2012
 
John Sevier
2 other Units
Remove from Service
 
December 31, 2012
FGD, Repower to Renewable Biomass, or Retire
December 31, 2015
Johnsonville
Units
1 - 10
Retire
6 Units by December 31, 2015
4 additional Units by December 31, 2017
Kingston
Unit 1
Wet FGD
Consent Decree Obligation Date
Kingston
Unit 2
Wet FGD
Consent Decree Obligation Date
Kingston
Unit 3
Wet FGD
Consent Decree Obligation Date
Kingston
Unit 4
Wet FGD
Consent Decree Obligation Date
Kingston
Unit 5
Wet FGD
Consent Decree Obligation Date
Kingston
Unit 6
Wet FGD
Consent Decree Obligation Date
Kingston
Unit 7
Wet FGD
Consent Decree Obligation Date
Kingston
Unit 8
Wet FGD
Consent Decree Obligation Date
Kingston
Unit 9
Wet FGD
Consent Decree Obligation Date
Paradise
Unit 1
FGD Upgrade to 93% Removal Efficiency
December 31, 2012



 
32 

--------------------------------------------------------------------------------

 
 



    Plant     Unit     Control Requirement     Date
Paradise
Unit 2
FGD Upgrade to 93% Removal Efficiency
December 31, 2012
Paradise
Unit 3
Wet FGD
Consent Decree Obligation Date
Shawnee
Unit 1
FGD, Repower to Renewable Biomass, or Retire
December 31, 2017
Shawnee
Unit 4
FGD, Repower to Renewable Biomass, or Retire
December 31, 2017
Widows Creek
Units 1-6
Retire
2 Units by July 31, 2013
2 additional Units by July 31, 2014
2 additional Units by July 31, 2015
Widows Creek
Unit 7
Wet FGD
Consent Decree Obligation Date
Widows Creek
Unit 8
Wet FGD
Consent Decree Obligation Date

 
Notwithstanding any requirement specified in the preceding table to Continuously
Operate a Wet FGD at Kingston Units 1-9, TVA shall not be required to
Continuously Operate such Wet FGD(s) until either:  (a) TDEC authorizes disposal
of gypsum in the Class II landfill (IDL 73-0211) which, as of the Date of
Lodging of this Consent Decree, is prohibited pursuant to TDEC’s Order dated
December 17, 2010 in Case No. SWM10-0010 or (b) September 20, 2011, whichever
occurs sooner.  During the period when this exemption is in effect, TVA shall
(a) burn coal at Kingston that achieves a 30-day rolling average emission rate
for SO2 of no greater than 1.1 lb/mmBTU and (b) operate Kingston only after Bull
Run is dispatched first.  This exemption shall not relieve TVA of its obligation
to comply with the 2011 SO2 System-Wide Annual Tonnage Limitation and shall not
relieve TVA of any other control requirements relating to Kingston, except as
provided in Paragraph 100.
 
 
33

--------------------------------------------------------------------------------

 
 
 
86. Notwithstanding Paragraph 85, TVA’s failure to (a) complete installation and
commence Continuous Operation of a pollution control technology by the date
specified in the table in Paragraph 85 or (b) Repower to Renewable Biomass by
the date specified in the table in Paragraph 85, shall not be a violation of
this Consent Decree if such Unit:
 
           (i)           ceases to operate and emit any pollutants whatsoever at
least sixty (60) days before the date specified in the table in Paragraph 85,
and
                          
                           (ii)           the installation is completed and the
Unit commences Continuous Operation of the pollution control technology
specified in the table in Paragraph 85 or as a Repowered Unit no later than
ninety (90) days after the date specified in the table in Paragraph 85.  If TVA
fails to commence Continuous Operation of the pollution control technology or
the Repowered Unit ninety (90) days after such date, then TVA shall be subject
to stipulated penalties for the entire period commencing on the date specified
in the Table in Paragraph 85.
 
87. Upon the Consent Decree Obligation Date, and continuing thereafter,
emissions of SO2 from Shawnee Units 1-10 shall not exceed 1.2 lb/mmBTU.
Compliance with this limitation shall be demonstrated using the procedures
specified in the Clean Air Act operating permit for the Shawnee facility.
 
88. For TVA System Units with two or more methods specified in the Control
Requirement column in the table in Paragraph 85, above, TVA shall provide notice
to EPA, the States, and the Citizen Plaintiffs pursuant to Section VIII
(Notices) of its election as to which of the Control Requirement methods it will
employ at such Unit by no later than three (3) years prior to the date specified
in the Table for that Unit.  For the Units at the John Sevier plant, TVA shall
provide notice to EPA, the States, and the Citizen Plaintiffs pursuant to
 
 
34

--------------------------------------------------------------------------------

 
 
 
Section VIII (Notices) of this Consent Decree of its election as to which two
(2) Units it will Retire and which two (2) Units it will at least initially
Remove from Service, by no later than June 30, 2012.  For any TVA System Unit
that TVA timely elects to control with FGD or Repower to Renewable Biomass, TVA
may change its election to Retire at any time prior to the date specified in the
table in Paragraph 85.  TVA shall provide notice to EPA,  the States, and the
Citizen Plaintiffs pursuant to Section VIII (Notices) of its decision to Retire
the Unit, with an explanation for its decision to change the election, by no
later than ten (10) business days following its decision to change its election
from FGD or Repower to Renewable Biomass to Retire.
 
89.  Solely for the Units at the Colbert plant, if TVA elects the Remove from
Service option, it shall provide notice to EPA, the States, and the Citizen
Plaintiffs pursuant to Section VIII (Notices) at the time such Units are
required to be Removed from Service as to which method specified in the Control
Requirement column in the table in Paragraph 85 it will employ at such Unit.
 
3.  Use and Surrender of SO2 Allowances.
 
90. TVA shall not use SO2 Allowances to comply with any requirement of this
Consent Decree, including by claiming compliance with any emission limitation
required by this Consent Decree by using, tendering, or otherwise applying SO2
Allowances to offset any excess emissions.
 
91.  Beginning with calendar year 2011, and continuing each calendar year
thereafter, TVA shall surrender all SO2 Allowances allocated to the TVA System
for that calendar year that TVA does not need in order to meet its own federal
and/or state Clean Air Act regulatory requirements for the TVA System Units for
that calendar year.  However, SO2
 
 
35

--------------------------------------------------------------------------------

 
 
 
Allowances allocated to the TVA System may be used by TVA to meet its own
federal and/or state Clean Air Act regulatory requirements for the TVA System
Units.
 
92. Nothing in this Consent Decree shall prevent TVA from purchasing or
otherwise obtaining SO2 Allowances from another source for purposes of complying
with federal and/or state Clean Air Act regulatory requirements (i.e., emissions
trading or marketable permit programs) to the extent otherwise allowed by law.
 
93. The requirements in this Consent Decree pertaining to TVA's use and
surrender of SO2 Allowances are permanent injunctions not subject to any
termination provision of this Consent Decree.
 
4.  Super-Compliance Allowances.
 
94. Notwithstanding Paragraph 91, in each calendar year beginning in 2011, and
continuing thereafter, TVA may sell, bank, use, trade, or transfer any SO2
Allowances made available in that calendar year as a result of maintaining
actual SO2 emissions from the combined total of (a) the TVA System and (b) any
New CC/CT Unit(s) constructed pursuant to Paragraph 117 below the System-Wide
Annual Tonnage Limitations for SO2 for such calendar year (“Super-Compliance
Allowances”); provided, however, that reductions in SO2 emissions that TVA
utilizes as provided in Paragraph 117 to support the permitting of a New CC/CT
Unit(s) shall not be available to generate Super-Compliance Allowances within
the meaning of this Paragraph in the calendar year in which TVA utilizes such
emission reductions and all calendar years thereafter.  TVA shall timely report
the generation of all Super-Compliance SO2 Allowances in accordance with Section
III.I (Periodic Reporting) of this Consent Decree, and shall specifically
identify any Super-Compliance SO2 Allowances that
 
 
36

--------------------------------------------------------------------------------

 
 
 
TVA generates from Retiring a TVA System Unit and that TVA did not utilize for
purposes of Paragraph 117.
 
5.  Method for Surrender of SO2 Allowances.
 
95. TVA shall surrender all SO2 Allowances required to be surrendered pursuant
to Paragraph 91 by April 30 of the immediately following year.
 
96. For all SO2 Allowances required to be surrendered, TVA shall first submit an
SO2 Allowance transfer request form to EPA's Office of Air and Radiation's Clean
Air Markets Division directing the transfer of such SO2 Allowances to the EPA
Enforcement Surrender Account or to any other EPA account that EPA may direct in
writing.  As part of submitting these transfer requests, TVA shall irrevocably
authorize the transfer of these SO2 Allowances and identify -- by name of
account and any applicable serial or other identification numbers or station
names -- the source and location of the SO2 Allowances being surrendered.
 
6.  SO2 Monitoring Provisions.
 
97. TVA shall use CEMS in accordance with 40 C.F.R. Part 75 to monitor its
emissions of SO2 from the TVA System Units and any New CC/CT Unit(s) for
purposes of demonstrating compliance with the applicable System-Wide Annual
Tonnage Limitations specified in Paragraph 82 of this Consent Decree.
 
D.  PM EMISSION REDUCTIONS AND CONTROLS
 
1.  Optimization of Existing PM Control Devices.
 
98. Beginning sixty (60) days after the Consent Decree Obligation Date, and
continuing thereafter, TVA shall Continuously Operate each PM Control Device on
each Unit in the TVA System.  TVA shall, at a minimum, to the extent reasonably
practicable and consistent with manufacturers' specifications, the operational
design of the Unit, and good
 
 
37

--------------------------------------------------------------------------------

 
 
 
engineering practices (a) fully energize each section of the ESP for each Unit,
and where applicable, operate each compartment of the Baghouse (except for a
Baghouse compartment that, as part of the original design of the Baghouse when
it was first constructed, is a spare compartment); (b) operate automatic control
systems on each ESP to maximize PM collection efficiency; and (c) maintain power
levels delivered to the ESPs, and where applicable, replace bags as needed on
each Baghouse as needed to maximize collection efficiency.
 
99. TVA shall complete and submit to EPA for review and approval in accordance
with Section III.J (Review and Approval of Submittals) of the Compliance
Agreement, with copies of such submittal to the States and the Citizen
Plaintiffs pursuant to Section VIII (Notices) of this Consent Decree, a PM
emission control optimization study for each TVA System Unit except for (a)
Colbert Unit 5, Paradise Units 1 and 2, and Widows Creek Unit 8, (b) those Units
that TVA is required to Retire pursuant to Paragraphs 69 and 85, (c) those Units
that TVA elects to Retire pursuant to Paragraphs 69 and 85, and (d) those Units
at which TVA has installed and commenced Continuous Operation of a new PM
Control Device.  The PM emission control optimization study shall, for the range
of fuels used by the Unit, recommend the best available maintenance, repair, and
operating practices to optimize the PM Control Device availability and
performance in accordance with manufacturers’ specifications, the operational
design of the Unit, and good engineering practices.  TVA shall retain a
qualified contractor to assist in the performance and completion of each
study.  TVA shall perform each study and implement the EPA-approved
recommendations in accordance with the following schedule:
 
 
38

--------------------------------------------------------------------------------

 
 
Date
Studies Completed, New PM Control Devices Identified To Be Installed, Or Units
Elected To Be Retired Pursuant To Paragraphs 69 And 85
Recommendations Implemented, New PM Control Devices Installed, Or Units Retired
Pursuant To Election As Required By Paragraphs 69 And 85
Individual Year
Cumulative
Individual Year
Cumulative
12/31/2011
6
6
0
0
12/31/2012
8
14
1
1
12/31/2013
6
20
4
5
12/31/2014
6
26
10
15
12/31/2015
3
29
10
25
12/31/2016
4
33
8
33
12/31/2017
4
37
4
37
12/31/2018
0
37
0
37
12/31/2019
0
37
0
37



TVA shall submit each such PM emission control optimization study to EPA for
review and approval (in consultation with the States and Citizen Plaintiffs)
pursuant to Section III.J (Review and Approval of Submittals) at least nine (9)
months before the date specified in the table in this Paragraph for TVA to
implement the recommendations.  TVA shall maintain each PM Control Device in
accordance with the approved PM emission control optimization study or other
alternative actions as approved by EPA (in consultation with the States and the
Citizen Plaintiffs).
 
2.  PM Emission Rates.
 
100. No later than the dates set forth in the table below, and continuing
thereafter, TVA shall Continuously Operate the PM Control Devices at each Unit
identified therein so that each Unit or Units served by a common stack achieve
and maintain a PM Emission Rate of no greater than 0.030 lb/mmBTU as determined
by stack testing:
 
 
39

--------------------------------------------------------------------------------

 
 

 
Plant
Unit
Date
Allen
Units 1-3
December 31, 2018
Bull Run
Unit 1
Consent Decree Obligation Date
Colbert
Unit 5
December 31, 2015
Gallatin
Units 1-4
December 31, 2017
Kingston
Units 1-9
Consent Decree Obligation Date, subject to the exemption provided in Paragraph
85 for the Continuous Operation of the Wet FGDs



3.  PM Emissions Monitoring.
 
a.  PM Stack Tests.
 
101. Beginning in calendar year 2011, and continuing in each calendar year
thereafter, TVA shall conduct a PM stack test for filterable PM at each TVA
System Unit or Units served by a common stack that combust fossil fuels at any
time in that calendar year.
 
102. Beginning in calendar year 2011, and continuing for three (3) consecutive
calendar years thereafter, TVA shall conduct a PM stack test for condensable PM
at each TVA System Unit or Units served by a common stack that combust fossil
fuels at any time in that calendar year.
 
103. The annual stack test requirement imposed on each TVA System Unit by this
Section may be satisfied by stack tests conducted by TVA as required by its
permits from Alabama, Kentucky, and Tennessee for any year that such stack tests
are required under the permits, provided that reference methods and procedures
for performing such stack tests are consistent with the requirements specified
in this Consent Decree.
 
 
40

--------------------------------------------------------------------------------

 
 
104. Filterable PM.  The reference methods and procedures for performing PM
stack tests for filterable PM and for determining compliance with the PM
Emission Rate shall be the applicable reference methods and procedures specified
in the relevant Clean Air Act permit for the plant.  TVA shall calculate the PM
Emission Rate from the stack test results in accordance with 40 C.F.R. §
60.8(f).  The results of each PM stack test shall be submitted to EPA, the
States, and the Citizen Plaintiffs pursuant to Section VIII (Notices) of this
Consent Decree within forty-five (45) days of completion of each test.
 
105. Condensable PM.  The reference methods and procedures for performing PM
stack tests to monitor condensable PM shall be those specified in 40 C.F.R. Part
51, Appendix M, Method 202.  TVA shall calculate the Emission Rate for
condensable PM from the stack test results in accordance with 40 C.F.R. §
60.8(f).  The results of each PM stack test shall be submitted to EPA, the
States, and the Citizen Plaintiffs pursuant to Section VIII (Notices) of this
Consent Decree within forty-five (45) days of completion of each test.
 
106. Although stack testing shall be used to determine compliance with the PM
Emission Rate established by this Consent Decree, data from PM CEMS shall be
used, at a minimum, to monitor progress in reducing PM emissions.
 
b.  PM CEMS.
 
107. TVA shall install, correlate, maintain, and operate PM CEMS as specified
below.  Each PM CEMS shall comprise a continuous particle mass monitor measuring
PM concentration, directly or indirectly, on an hourly average basis and a
diluent monitor used to convert the concentration to units of lb/mmBTU.  The PM
CEMS installed at each stack, or, at Kingston, installed at each flue within the
stack, must be appropriate for the anticipated stack conditions. TVA shall
maintain, in an electronic database, the hourly average
 
 
41

--------------------------------------------------------------------------------

 
 
 
emission values produced by each PM CEMS in lb/mmBTU.  Except for periods of
monitor malfunction, maintenance, or repair, TVA shall continuously operate the
PM CEMS at all times when at least one Unit it serves is operating.
 
108. No later than twelve (12) months after the Consent Decree Obligation Date,
TVA shall submit to EPA for review and approval pursuant to Section III.J
(Review and Approval of Submittals) of the Compliance Agreement, with copies of
such submittal to the States and the Citizen Plaintiffs pursuant to Section VIII
(Notices) of this Consent Decree, a plan for the installation and correlation of
each PM CEMS and a proposed Quality Assurance/Quality Control (“QA/QC”) protocol
that shall be followed in correlating such PM CEMS.  At TVA’s option, and to the
extent practicable, TVA may submit one plan and one QA/QC protocol that shall
take into account Unit-specific measures, as needed, for the PM CEMS required by
Paragraphs 107 and 109.  In developing both the plan for installation and
correlation of the PM CEMS and the QA/QC protocol, TVA shall use the criteria
set forth in 40 C.F.R. Part 60, Appendix B, Performance Specification 11, and
Appendix F, Procedure 2.  Following approval by EPA (in consultation with the
States and the Citizen Plaintiffs) of the plan(s) and protocol(s), TVA shall
thereafter operate each PM CEMS in accordance with the approved plan(s) and
QA/QC protocol(s).
 
109. No later than twelve (12) months after the date that EPA approves the plan
for installation and correlation of the PM CEMS and the QA/QC protocol, TVA
shall install, correlate, maintain and operate six (6) PM CEMS on stacks at the
following Units:  Paradise Unit 3, Bull Run Unit 1, Colbert Unit 5, Kingston
Units 1-9 (one (1) PM CEMS on each flue),
 
 
42

--------------------------------------------------------------------------------

 
 
 
and Shawnee Units 1-5.
 
110. In the event that TVA elects to Retire a Unit scheduled to receive a PM
CEMS or, with respect to Colbert Unit 5, elects the Remove from Service option,
TVA shall locate a PM CEMS (either the same PM CEMS or a new PM CEMS) at an
alternate Unit in the TVA System. TVA shall provide notice to EPA, the States,
and the Citizen Plaintiffs pursuant to Section VIII (Notices) of the alternate
Unit by no later than three (3) years prior to the date that the Unit specified
in Paragraph 109 is Retired or Removed from Service.  TVA shall comply with all
the requirements of this Section for such PM CEMS.  The deadline identified in
Paragraph 108 shall be adjusted to twelve (12) months after TVA’s notice
pursuant to this Paragraph.
 
111. No later than ninety (90) days after TVA begins operation of the PM CEMS,
TVA shall conduct tests of each PM CEMS to demonstrate compliance with the PM
CEMS installation and correlation plan(s) and QA/QC protocol(s). Within
forty-five (45) days of each such test, TVA shall submit the results to EPA, the
States, and the Citizen Plaintiffs pursuant to Section VIII (Notices) of this
Consent Decree.
 
112. When TVA submits the applications for amendments to its Title V Permits
pursuant to Paragraph 154, those applications shall include a Compliance
Assurance Monitoring (“CAM”) plan, under 40 C.F.R. Part 64, for the PM Emission
Rate specified in Paragraph 100.  The PM CEMS required by Paragraphs 107 and 109
may be used in that CAM plan for Bull Run Unit 1, Colbert Unit 5, and Kingston
Units 1-9.


 
43

--------------------------------------------------------------------------------

 


 
c.  PM Reporting.

 
113. Within one hundred eighty (180) days after the date established by this
Consent Decree for TVA to achieve and maintain a PM Emission Rate at any TVA
System Unit, TVA shall conduct a stack performance test for PM that demonstrates
compliance with the Emission Rate required by this Consent Decree.  Within
forty-five (45) days of the performance test, TVA shall submit the results of
the performance test to EPA, the States, and the Citizen Plaintiffs pursuant to
Section VIII (Notices) of this Consent Decree.  TVA may use the annual stack
test requirement established in Paragraph 101, above, to satisfy its obligation
to conduct a performance test as required by this Paragraph.
 
114. Following the installation of each PM CEMS, TVA shall begin and continue to
report, pursuant to Section III.I (Periodic Reporting), the data recorded by the
PM CEMS, expressed in lb/mmBTU on a three-hour (3-hour) rolling average basis
and a twenty-four-hour (24-hour) rolling average basis in electronic format to
EPA, the States, and the Citizen Plaintiffs including identification of each
3-hour average and 24-hour average above the applicable PM Emission Rate for
Bull Run Unit 1, Colbert Unit 5, and Kingston Units 1-9, as required by
Paragraph 100.
 
E. PROHIBITION ON NETTING OR OFFSETS FROM REQUIRED CONTROLS
 
115. Emission reductions that result from actions to be taken by TVA after the
Consent Decree Obligation Date to comply with the requirements of this Consent
Decree shall not be considered as creditable contemporaneous emission decreases
for the purpose of netting or offset under the Act's PSD and Nonattainment NSR
programs (including any applicable SIP provisions).
 
 
44

--------------------------------------------------------------------------------

 
 
 
116. The limitations on the generation and use of netting credits and offsets
set forth in the previous Paragraph do not apply to emission reductions achieved
at a particular TVA System Unit that are greater than those required under this
Consent Decree for that particular TVA System Unit.  For purposes of this
Paragraph, and except as otherwise provided in Paragraph 50, emission reductions
achieved at a particular TVA System Unit are greater than those required under
this Consent Decree only if they result from the actions described in
Subparagraphs 116.a and/or 116.b, below:
 
 a.           controlling Shawnee Units 2, 3, 5, 6, 7, 8 and/or 9 to reduce
emissions of NOx and/or SO2 beyond the requirements of Paragraphs 71 and 87 of
this Consent Decree through a federally-enforceable emission limitation,
provided that TVA is not otherwise required by the Act or the applicable SIP to
control such Units to reduce emissions of NOx and/or SO2, or
 
b.           for emission reductions of NOx, except for Shawnee Unit 10,
Retiring a TVA System Unit that does not have the Retire option in the Control
Requirement column in the Table in Paragraph 69 except to the extent that TVA
Retires such Unit as Additional MW pursuant to Paragraph 119.b, and provided
that TVA is not otherwise required by the Act or the applicable SIP to Retire
such Unit; and for emission reductions of SO2, except for Shawnee Unit 10,
Retiring a TVA System Unit that does not have the Retire option in the Control
Requirement column in the Table in Paragraph 85 except to the extent that TVA
Retires such Unit as Additional MW pursuant to Paragraph 119.b, and provided
that TVA is not otherwise required by the Act or the applicable SIP to Retire
such Unit.
 
117. Notwithstanding Paragraph 115, TVA may utilize emission reductions of NOx,
SO2, VOCs, and PM resulting solely from Retiring up to two thousand seven
hundred (2,700)
 
 
45

--------------------------------------------------------------------------------

 
 
 
MW from the TVA System, as creditable contemporaneous emission decreases for the
purpose of obtaining netting credits for these four pollutants to construct and
operate no more than a total of four thousand (4,000) MW of new combined cycle
(“CC”) combustion turbine electric generating units (“New CC Units”) and simple
cycle (“CT”) turbine electric generating units (“New CT Units”) (collectively
referred to herein as “New CC/CT Units”) to be located at the stationary source
where a TVA System Unit is Retired, subject to the limitations described in this
Paragraph and Subparagraphs.  Of the total 4,000 MW specified herein, TVA shall
not construct more than a total of two thousand (2,000) MW of CT capacity.
 
a.           The emission reductions of NOx, SO2, VOC, and PM resulting from
Retiring a TVA System Unit that TVA intends to utilize for netting purposes to
avoid major NSR for such New CC/CT Unit must be contemporaneous and otherwise
creditable within the meaning of the Act and the applicable SIP, and TVA must
comply with, and is subject to, all requirements and criteria for creating
contemporaneous creditable decreases as set forth in 40 C.F.R. § 52.21(b) and
the applicable SIP, subject to the limitations of this Paragraph 117.
 
b.           TVA must apply for, and obtain, minor NSR permits for the
construction and operation of such New CC/CT Unit(s) from the relevant
permitting authority.  Such minor NSR permit must include federally-enforceable
emission limitations that reflect either Best Available Control Technology
(“BACT”) or Lowest Achievable Emission Rate (“LAER”), as appropriate, depending
upon the attainment classification for the relevant regulated pollutants for
which TVA is utilizing emission reductions as provided in this Paragraph to net
out of major new source review and that will be emitted from such New CC/CT
Unit(s) (including NOx, SO2, and PM regulated as primary criteria pollutants and
NOx, SO2, and VOCs regulated
 
 
46

--------------------------------------------------------------------------------

 
 
 
as precursor pollutants to the formation of the criteria pollutants PM2.5 and
Ozone) in the area where such New CC/CT Units will be located.  The relevant
permitting authority where the New CC/CT Units will be constructed shall
determine emission limitations for NOx, SO2, VOCs, PM, PM10 and PM2.5 that
reflect BACT or LAER, as appropriate, consistent with Sections 165(a)(4),
169(3), 171(3), and 173(a)(2) of the Act, 42 U.S.C. §§ 7475(a)(4), 7479(3),
7501(3), and 7503(a)(3); 40 C.F.R. §§ 52.21(b)(12) and 51.165(a)(1)(xiii); the
applicable SIP; and relevant EPA guidance and/or interpretations pertaining to
determining BACT and LAER, including EPA’s “New Source Review Workshop Manual –
Prevention of Significant Deterioration and Nonattainment Area Permitting”
(Draft Oct. 1990).  In no event shall the emission limitations determined by the
relevant permitting authority for NOx, SO2, VOC, and PM2.5 (filterable) be any
less stringent than the emission limitations set forth in Appendix B to this
Consent Decree.   The emission limitations set forth in Appendix B serve solely
as the minimum stringency for emission limitations that will be determined by
the relevant permitting authority for such New CC/CT Units and shall not be
presumed to be BACT or LAER.  Although the permitting authority as part of the
permitting action described in this Paragraph shall not determine BACT or LAER
to be less stringent than the emission limitations set forth in Appendix B,
nothing in this Consent Decree (including Appendix B) shall prevent the
permitting authority from establishing more stringent emission limitations than
those set forth in Appendix B.  For purposes of the permitting action described
in this Paragraph, TVA shall not assert that this Consent Decree (including
Appendix B) supports imposing a BACT or LAER emission limitation that is no more
stringent than the emission limitations set forth in Appendix B.
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
c.           For the minor NSR permitting action specified in Subparagraph
117.b, above, the relevant permitting authority shall comply with the public
participation requirements in its SIP for major NSR permitting actions,
including: Ala. Admin. Code r. 335-3-14-.01(7) for permitting actions in
Alabama, 401 Ky. Admin. Regs. 52:100 for permitting actions in Kentucky, and
Tenn. Comp. R. & Regs.1200-3-9-.01(4)(l) for permitting actions in
Tennessee.  TVA shall provide notice and a copy of its permit application to
EPA, the States, and the Citizen Plaintiffs pursuant to Section VIII (Notices)
concurrent with its permit application submission to the relevant permitting
authority.
 
d.           All emissions of NOx and SO2 from any New CC/CT Unit(s) where TVA
has utilized netting credits in order to construct such New CC/CT Unit as
provided in this Paragraph, shall be treated as emissions from a TVA System Unit
solely for purposes of the System-Wide Annual Tonnage Limitations for NOx and
SO2 and such emissions of NOx and SO2 from the New CC/CT Unit(s) are therefore
subject to, and shall be included under, the System-Wide Annual Tonnage
Limitations for NOx and SO2 for the relevant calendar year(s) as specified in
the tables in Paragraphs 67 and 82.
 
e.            Nothing in this Paragraph affects the Unit-specific schedule
specified in the tables in Paragraphs 69 and 85 for each TVA System Unit.
 
118. For every emission reduction of NOx and SO2 that TVA utilizes as provided
in Paragraph 117 to construct a New CC/CT Unit(s), such reduction shall not be
available to generate Super-Compliance Allowances within the meaning of
Paragraphs 78 and 94 in the calendar year in which TVA utilizes such emission
reductions and all calendar years thereafter.   In the next periodic progress
report required pursuant to Section III.I (Periodic Reporting), TVA shall report
the amount of emission reductions of NOx and the amount of
 
 
48

--------------------------------------------------------------------------------

 
 
 
emission reductions of SO2 resulting from Retiring a TVA System Unit that TVA
utilized as netting credits as provided in Paragraph 117 to construct a New
CC/CT Unit(s).
 
119. Notwithstanding Paragraphs 115, TVA may utilize emission reductions of
Greenhouse Gases resulting solely from Retiring a TVA System Unit as creditable
contemporaneous emission decreases for the purpose of obtaining netting credits
for Greenhouse Gases to construct and operate no more than a total of four
thousand (4,000) MW of New CC Units to be located at the stationary source where
a TVA System Unit is Retired, subject to the limitations described in this
Paragraph and Subparagraphs 119.a through 119.c, below.
 
a.           The emission reductions of Greenhouse Gases resulting from Retiring
a TVA System Unit that TVA intends to utilize for netting purposes to avoid
major NSR for such New CC Unit must be contemporaneous and otherwise creditable
within the meaning of the Clean Air Act and the applicable SIP, and TVA must
comply with, and is subject to, all requirements and criteria for creating
contemporaneous creditable decreases as set forth in 40 C.F.R. § 52.21(b) and
the applicable SIP, subject to the limitations of this Paragraph.
 
b.           For every one (1) MW of New CC Unit capacity that TVA proposes to
construct and operate by utilizing Greenhouse Gas emission reductions to avoid
major NSR for such New CC Unit, TVA shall Retire at least one (1) MW from the
TVA System that is above and beyond the 2,728.8 MW that TVA is required to
Retire pursuant to Paragraphs 69 and 85 (referred to herein as “Additional
MW”).   TVA shall Retire such Additional MW from the TVA System either within
one (1) year from the date the New CC Unit commences operation or by no later
than the date set forth in the table in Paragraphs 69 and 85 for the TVA System
Unit that TVA is Retiring pursuant to this Paragraph, whichever is
 
 
49

--------------------------------------------------------------------------------

 
 
 
sooner.  Emission reductions resulting from Retiring such Additional MW are
subject to Paragraph 115.
 
c.           Greenhouse Gas emission reductions resulting from Retiring a TVA
System Unit may only be available to TVA for netting purposes to avoid major NSR
permitting requirements for Greenhouse Gases for the construction and operation
of a New CC Unit if TVA satisfies the following requirements:  (i) TVA must
apply for a minor NSR permit described in Paragraph 117 for the construction and
operation of such New CC Unit by no later than June 30, 2012, (ii) TVA must
commence construction of the New CC Unit that is the subject of such minor NSR
permit application by no later than January 1, 2015, and (iii) by no later than
thirty (30) days after the date TVA commences construction of such New CC Unit,
TVA must provide notice pursuant to Paragraphs 72 and 88 as to which TVA System
Unit(s) TVA will Retire in order for TVA to Retire the requisite Additional MW.
 
120. Nothing in this Consent Decree shall prevent anyone, including EPA, the
States, and the Citizen Plaintiffs from submitting comments during the public
comment period specified in Subparagraph 117.c regarding the emission
limitations developed by the permitting authority as required by Subparagraph
117.b, including comments regarding the stringency of the emission limitations
prescribed in Appendix B, or taking any other lawfully permissible action to
challenge any permitting authority’s determination pursuant to Subparagraph
117.b or the minor NSR permitting action for such New CC/CT Units.
 
121. Nothing in this Consent Decree is intended to preclude the emission
reductions generated under this Consent Decree from being considered by EPA or
Alabama, Kentucky, or Tennessee for the purpose of attainment demonstrations
submitted pursuant to § 110 of the Act, 42 U.S.C. § 7410, or in determining
impacts on NAAQS, PSD increment, or
 
 
50

--------------------------------------------------------------------------------

 
 
 
air quality related values, including visibility, in a Class I area.
 
F.  ENVIRONMENTAL MITIGATION PROJECTS
 
122. TVA shall fund the Environmental Mitigation Projects (“Projects”) described
in this Section.  These Projects will result in a further reduction of NOx, SO2,
and PM emissions, and additionally will have the collateral benefit of reducing
Greenhouse Gases.  TVA shall make payments to the States as further described
below in an amount that is no less than $60 million to fund Projects described
below.  As specified in Section V.F of the Compliance Agreement (Environmental
Mitigation Projects), TVA shall spend no less than $290 million to implement the
projects described in Appendix C to the Compliance Agreement.
 
123. As set forth below, the States, by and through their respective Attorneys
General or General Counsel, may each submit to TVA Projects within the
categories identified for funding.  The funds for these Projects will be
allocated amongst the States as follows:  Tennessee $26.4 million, Kentucky
$11.2 million, North Carolina $11.2 million and Alabama $11.2 million.  These
amounts are referred to below as each State’s “allocation.”
 
124. Beginning in 2011, TVA shall disburse to each State the amounts requested
by each State, provided that, in any year, TVA shall disburse no more than
one-fifth (1/5) of the State’s allocation plus any amount by which the State
received less than one-fifth (1/5) of its allocation in any prior years until
all timely requests have been paid in full by TVA.  If by January 31, 2017 any
funds remain for which a State has not made a request, TVA shall promptly, but
no later than February 29, 2017, notify the States of the remaining amount and
the States shall have until March 31, 2017 to jointly provide TVA an agreed-upon
method for equitably reallocating the remaining funds to be spent on Projects
identified in this Section
 
 
51

--------------------------------------------------------------------------------

 
 
 
by no later than December 31, 2017.  In the event the States are unable to agree
on a reallocation method, the remaining funds shall by reallocated using the
same allocation percentages identified in the preceding Paragraph.  TVA shall be
obligated to disburse only those funds that are requested by December 31, 2017
in accordance with this Subsection.  For funding requests by States commensurate
with this Subsection, TVA shall pay funds as requested within thirty (30) days
after being notified in writing by the State of its request.
 
125. The States shall use their best efforts to identify Projects that are
located in TVA’s power service area or the Tennessee River watershed and shall
give a preference to such Projects over Projects outside these areas.  However,
any Project funding requested by a State that is within the categories
identified in Paragraph 128, shall be funded by TVA in accordance with this
Paragraph regardless of where in the State the funds will be utilized.  TVA
shall not have approval rights over the Projects.
 
126. As an alternative to the method set forth in Paragraph 124, in any year any
two or more States may agree together that any State may request any amount
individually up to the remainder of its allocation, provided that the total
funding requested by the agreeing States for that year does not exceed the
maximum TVA would otherwise be required to disburse under Paragraph 124 to the
agreeing States for that year.
 
127. If TVA wishes to use signage, written materials, publications or events to
recognize its funding of these Projects, TVA shall clearly state and identify
that the funding is being provided pursuant to this Consent Decree.
 
 
52

--------------------------------------------------------------------------------

 
 
 
128. Categories of Projects.  The States agree to use money funded by TVA to
implement Projects either from the following categories or for the Projects
identified in Appendix C to the Compliance Agreement:
 
a.           Purchase and installation of photo-voltaic cells and/or solar
thermal systems on buildings;
 
b.           Implementation of projects that reduce idling time from motor
vehicles;
 
c.           Projects to conserve energy in new and existing buildings, mobile
homes, and modular buildings, including efficient lighting, appliance efficiency
improvement projects, weatherization projects, and projects that meet the ENERGY
STAR and Home Performance with ENERGY STAR Building qualifications, the
Leadership in Energy and Environmental Design (“LEED”) Green Building Rating
System or an equivalent energy efficiency program approved by the State, or
other innovative building efficiency projects approved by the State and/or
appropriate review committee;
 
 
d.
Construction of wind or solar renewable energy production facilities;

 
e.           Installation of cogeneration units (wherein a single fuel source
simultaneously produces electricity and useful heat) at industrial manufacturing
plants or institutions such as universities, hospitals, prisons, and military
bases;
 
f.           Projects that assist smart regional planning to reduce vehicle
miles traveled and improve regional air quality;
 
 
g.
Installation of geothermal equipment;

 
h.           Funding of agricultural and forestry sector use and production of
renewable energy and carbon sequestration including but not limited to:
 
 
53

--------------------------------------------------------------------------------

 
 
 
§  
anaerobic digestion of poultry, swine, and dairy manure to produce methane as a
fuel source to displace conventional fuel use,

§  
installation of wind and solar power projects at farms to power irrigation and
provide heat and/or hot water for farm operations,

§  
production of biodiesel from high oil producing crops grown and converted
on-farm for on-farm use,

§  
funding the procurement of land and necessary equipment to establish urban farms
and support the education and institution of urban farming practices in these
communities,

§  
purchasing land buffering national or state forests, parks, and refuges that
link important ecological systems in the region to support carbon sequestration
efforts,

§  
use of agricultural or forestry waste products in support of biofuel production,

§  
development of co-products and by-products of biofuel production from
agricultural or forestry resources, and

§  
other innovative agricultural or forestry projects, including education and
training, that meet environmental improvement standards and are approved by the
State and/or review committee;

 
i.           Creation of a sustainable revolving loan program or other financing
mechanism for homeowners to purchase and install energy efficiency and/or
conservation measures with a two (2) to ten (10) year payback period where the
repayment occurs over the defined payback period;
 
 
54

--------------------------------------------------------------------------------

 
j.            Promotion of the use of landfill gas to convert methane to
electricity and/or useful heat;
 
k.           Establishment and/or promotion of a tourist shuttle service for key
tourist routes in and around the Great Smoky Mountain National Park where the
shuttles are powered by electricity, fuel cell, or natural gas and/or funding of
the purchase of vehicles and/or operation and maintenance of the equipment;
 
l.           Sponsoring a wood and/or coal burning appliance changeout and
retrofit campaign that replaces, retrofits, and/or upgrades inefficient, higher
polluting wood/coal burning appliances (e.g., non-EPA certified wood stoves, old
technology outdoor wood-fired hydronic heaters) with Energy Star qualified heat
pumps, EPA Phase II qualified hydronic-heaters, EPA certified wood stoves and/or
cleaner, more energy-efficient wood pellet burning appliances;
 
m.           Implementation of projects to improve energy efficiency or
renewable energy projects at water treatment and waste water treatment plants;
and
 
n.           Development, manufacture, and commercialization of innovative
energy efficiency and renewable energy equipment and biofuel production.
 
G.  CIVIL PENALTY
 
129. TVA shall pay a total of $10,000,000 in civil penalties as further
described in this Section.
 
130. Pursuant to, and as specified in, Paragraph 91 of the Consent Agreement and
Final Order in In re Tennessee Valley Auth., Docket No. CAA-04-2010-1528(b), TVA
shall pay the sum of $8,000,000 in civil penalties to EPA.
 
 
55

--------------------------------------------------------------------------------

 
 
 
131. Within thirty (30) days after the Date of Entry of this Consent Decree, TVA
shall pay a total of $2,000,000 in civil penalties to Alabama, Kentucky, and
Tennessee.  TVA shall pay a civil penalty to Alabama in the amount of
$500,000.  Payment shall be made by check made out to the Alabama Department of
Environmental Management and shall be mailed to:  Office of General Counsel,
Alabama Department of Environmental Management, PO Box 301463, Montgomery,
Alabama, 36130-1463.  TVA shall pay a civil penalty to Kentucky in the amount of
$500,000.  Payment shall be made by check made out to the Kentucky State
Treasurer and shall be mailed to:  Jeff Cummins, Acting Director, Division of
Enforcement, 300 Fair Oaks Lane, Frankfort, Kentucky, 40601.  TVA shall pay a
civil penalty to Tennessee in the amount of $1,000,000.  Payment shall be made
by check made out to Treasurer, State of Tennessee and shall be mailed
to:  Tennessee Department of Environment & Conservation, Division of Fiscal
Services – Consolidated Fees Section, 14th Floor L&C Tower, 401 Church Street,
Nashville, Tennessee 37243 and shall reference this Consent Decree.  At the time
of payment, TVA shall also provide notice of its payment to EPA, the States, and
Citizen Plaintiffs pursuant to Section VIII (Notices) of this Consent Decree,
referencing the civil action case name and case number.
 
H.  RESOLUTION OF CLAIMS AGAINST TVA
 
132. Except as expressly provided in Paragraphs 134-135 below, the States and
the Citizen Plaintiffs agree that this Consent Decree resolves all civil claims
arising from any modifications commenced at any TVA System Unit that could have
been alleged against TVA prior to the Date of Lodging of this Consent Decree for
violations of (a) Sections 165 and 173 of Parts C and D of Subchapter I of the
Act, 42 U.S.C. §§ 7475 and 7503, and the implementing PSD and Nonattainment NSR
provisions of the relevant SIPs, (b) Section 111 of the
 
 
56

--------------------------------------------------------------------------------

 
 
 
Act, 42 U.S.C. §§ 7411, and 40 C.F.R. §§ 60.14 and 60.15, (c) Sections 502(a)
and 504(a) of the Act, 42 U.S.C. §§ 7661a(a) and 7661c(a), but only to the
extent that such claims are based on TVA’s failure to obtain an operating permit
that reflects applicable requirements imposed under the PSD and Nonattainment
NSR provisions of Subchapter I or Section 111 of the Act, and (d) the federally
approved and enforceable minor NSR programs of Alabama, Kentucky, and Tennessee.
 
133. The States and Citizen Plaintiffs expressly do not join in giving TVA the
covenant provided by EPA through Paragraph 139 of the Compliance Agreement, and
reserve their rights to bring any actions against TVA for any claims arising
after the Date of Lodging of this Consent Decree.
 
134. Notwithstanding Paragraph 133, the States and the Citizen Plaintiffs
release TVA from any civil claim that may arise under the PSD and/or
Nonattainment NSR provisions of the Act as described in Paragraph 132 (i.e., 42
U.S.C. §§ 7475 and 7503) and the implementing provisions of the relevant SIP,
for TVA’s performance of activities that this Consent Decree expressly directs
TVA to undertake pursuant to Paragraphs 69 and 85 (within Alabama, which meet
the criteria of Ala. Admin. Code r. 335-3-14-.04(8)(m)), except to the extent
that (a) such activities would cause a significant increase in the emission of a
regulated NSR pollutant other than NOx, SO2, and PM, in which event this release
will not extend to any claim relating to such regulated NSR pollutant for which
there is a significant increase or (b) a Unit is Repowered to Renewable Biomass.
 
135. Solely with regard to claims of the Citizen Plaintiffs, the claims of the
Citizen Plaintiffs resolved by Paragraph 132 above do not include any claims
based upon the regulated pollutant sulfuric acid mist (“SAM” or “H2SO4”).
 
 
57

--------------------------------------------------------------------------------

 
 
I.  PERIODIC REPORTING
 
136. Beginning six (6) months after the Consent Decree Obligation Date, and
continuing annually on April 30 each year thereafter until conditional
termination of enforcement through this Consent Decree as provided in Paragraph
214, and in addition to any other express reporting requirement in this Consent
Decree, TVA shall submit to EPA, the States, and the Citizen Plaintiffs a
progress report in compliance with Appendix A.
 
137. In any periodic progress report submitted pursuant to this Section, TVA may
incorporate by reference information previously submitted under its Title IV
and/or Title V permitting requirements, provided that TVA attaches the Title IV
and/or Title V permit report, or the relevant portion thereof, and provides a
specific reference to the provisions of the Title IV and/or Title V permit
report that are responsive to the information required in the periodic progress
report.
 
138. Other express reporting requirements.  In addition to the annual progress
reports required pursuant to Paragraph 136 and Appendix A, TVA shall submit to
EPA, the States, and the Citizen Plaintiffs the information otherwise required
by this Consent Decree in the manner and by the dates set forth herein,
including but not limited to, the information required by Paragraphs 72, 73, 84,
88, 89, 104, 105, 110, 111, 113, 131, 139, 148, 157, and 191 and Subparagraph
117.c.
 
139. In addition to the progress reports required pursuant to this Section, TVA
shall provide a written report to EPA, the States, and the Citizen Plaintiffs of
any violation of the requirements of this Consent Decree within fifteen (15)
days of when TVA knew or should have known of any such violation.  In this
report, TVA shall explain the cause or causes of
 
 
58

--------------------------------------------------------------------------------

 
 
 
the violation and all measures taken or to be taken by TVA to prevent such
violations in the future and measures taken or to be taken to mitigate the
environmental effects of such violation, if any.
 
140. Each report shall be signed by TVA's Vice President of Environmental
Permitting and Compliance or his or her equivalent or designee of at least the
rank of Vice President, and shall contain the following certification:
 
This information was prepared either by me or under my direction or supervision
in accordance with a system designed to assure that qualified personnel properly
gather and evaluate the information submitted.  Based on my evaluation, or the
direction and my inquiry of the person(s) who manage the system, or the
person(s) directly responsible for gathering the information, I hereby certify
under penalty of law that, to the best of my knowledge and belief, this
information is true, accurate, and complete.  I understand that there are
significant penalties for submitting false, inaccurate, or incomplete
information to EPA.


J.  REVIEW AND APPROVAL OF SUBMITTALS
 
141. Whenever a plan, report, or other submission required by this Consent
Decree is required to be submitted to EPA for review or approval, EPA (in
consultation with the States and the Citizen Plaintiffs) may approve the
submittal or decline to approve it and provide written comments explaining the
basis for declining such approval.  Within sixty (60) days of receiving written
comments from EPA, TVA shall either (a) revise the submittal consistent with the
written comments and provide the revised submittal to EPA with copies to the
States and the Citizen Plaintiffs pursuant to Section VIII (Notices) of this
Consent Decree; or (b) submit the matter for dispute resolution pursuant to
Section VIII (Dispute Resolution) of the Compliance Agreement.
 
142. Upon receipt of EPA's final approval of the submittal, or upon completion
of dispute resolution under the Compliance Agreement and, if applicable, dispute
resolution under Section VI (Dispute Resolution) of this Consent Decree as
provided by Section IV (Coordination of Oversight and Enforcement) of this
Consent Decree, TVA shall implement the
 
 
59

--------------------------------------------------------------------------------

 
 
 
approved submittal in accordance with the schedule specified therein or, if
subject to dispute resolution pursuant to Section VI (Dispute Resolution) of
this Consent Decree as provided by Section IV (Coordination of Oversight and
Enforcement) of this Consent Decree, a schedule established by the Court.
 
K.  STIPULATED PENALTIES
 
143. For any failure by TVA to comply with the terms of this Consent Decree, and
subject to the provisions of Sections IV (Coordination of Oversight and
Enforcement), V (Force Majeure), and VI (Dispute Resolution), TVA shall pay,
within thirty (30) days after receipt of written demand to TVA by a State or the
Citizen Plaintiffs, the following stipulated penalties:
 


 
Consent Decree Violation
 
Stipulated Penalty
 
 
a.  Failure to pay the civil penalty as specified in Section III.G (Civil
Penalty) of this Consent Decree
 
$10,000 per day
 
b.  Failure to comply with any applicable PM Emission Rate where the violation
is less than five percent (5%) in excess of the limits set forth in this Consent
Decree
 
$2,500 per day per violation
 
c. Failure to comply with any applicable PM Emission Rate where the violation is
equal to or greater than five percent (5%) but less than ten percent (10%) in
excess of the limits set forth in this Consent Decree
 
$5,000 per day per violation
 
d.  Failure to comply with any applicable PM Emission Rate where the violation
is equal to or greater than ten percent (10%) in excess of the limits set forth
in this Consent Decree
 
$10,000 per day per violation

 

 
60 

--------------------------------------------------------------------------------

 



 
Consent Decree Violation
 
Stipulated Penalty
 
e.  Failure to comply with an applicable System-Wide Annual Tonnage Limitation
for SO2 set forth in this Consent Decree
 
$5,000 per ton for the first 1,000 tons, and $10,000 per ton for each additional
ton above 1,000 tons, plus the surrender of SO2 Allowances in an amount equal to
two (2) times the number of tons by which the limitation was exceeded.
 
f.  Failure to Remove from Service as required by Paragraphs 69 and 85 of this
Consent Decree any one or more of the following Units:  the two (2) Units at the
John Sevier plant that TVA indicated pursuant to Paragraphs 72 and 88 that it
will Remove from Service and Colbert Units 1-5
 
$10,000 per day per violation during the first thirty (30) days, $37,500 per day
per violation thereafter
 
g.  Failure to comply with an applicable System-Wide Annual Tonnage Limitation
for NOx set forth in this Consent Decree
 
$5,000 per ton for the first 1,000 tons, and $10,000 per ton for each additional
ton above 1,000 tons, plus the surrender of  annual NOx Allowances in an amount
equal to two (2) times the number of tons by which the limitation was exceeded.
 
h.  Failure to comply with the requirements for NOx or SO2 in Paragraphs 71 or
87 of this Consent Decree
 
$2,500 per day per violation
 
i.  Failure to provide notice as required by Paragraphs 72, 73, 84, 88, and/or
89 of this Consent Decree
 
 
 
$1,000 per day for the first fifteen (15) days, $15,000 per day for each day
thereafter
 
j.  Failure to install, commence operation of, and/or Continuously Operate a
pollution control technology as required by Paragraphs 69, 85, and/or 98 of this
Consent Decree
 
$10,000 per day per violation during the first thirty (30) days, $37,500 per day
per violation thereafter
 
k.  Failure to Retire or Repower a Unit as required by Paragraphs 69 and 85 of
this Consent Decree
 
$10,000 per day per violation during the first thirty (30) days, $37,500 per day
per violation thereafter



 
61 

--------------------------------------------------------------------------------

 
 



 
Consent Decree Violation
 
Stipulated Penalty
 
l.  Failure to comply with the PM optimization requirements of Paragraph 99 of
this Consent Decree
$2,500 per day per violation during the first thirty (30) days, $7,500 per day
per violation thereafter
 
 
m.  Failure to install and/or operate CEMS as required under this Consent Decree
 
$1,000 per day per violation
 
n.  Failure to conduct stack tests for PM as required under this Consent Decree
 
$1,000 per day per violation
 
o.  Failure to apply for any permit required under this Consent Decree
 
$1,000 per day per violation
 
p.  Failure to timely submit, modify, and/or implement, as approved, the
reports, plans, studies, analyses, protocols, and/or other submittals required
by this Consent Decree
 
$750 per day per violation during the first ten (10) days, $1,000 per day per
violation thereafter
 
q.  Using, selling, banking, trading, or transferring SO2 Allowances except as
permitted under this Consent Decree
 
The surrender of SO2 Allowances in an amount equal to four (4) times the number
of SO2 Allowances used, sold, banked, traded, or transferred in violation of
this Consent Decree
 
r.  Failure to surrender SO2 Allowances as required under this Consent Decree
 
 
(a) $37,500 per day plus (b) $1,000 per allowance not surrendered
 
s.  Using, selling, banking, trading, or transferring NOx Allowances except as
permitted under this Consent Decree
 
The surrender of NOx Allowances in an amount equal to four (4) times the number
of NOx Allowances used, sold, banked, traded, or transferred in violation of
this Consent Decree
 
t.  Failure to surrender NOx Allowances as required under this Consent Decree
 
 
(a) $37,500 per day plus (b) $1,000 per allowance not surrendered
 
u.  Using emission reductions from Retiring a TVA System
$2,500 per day per violation during the first 30 days, $10,000

 

 
62 

--------------------------------------------------------------------------------

 



 
Consent Decree Violation
 
Stipulated Penalty
 
Unit except as provided in Paragraphs 116 and 117 of this Consent Decree
per day per violation thereafter
 
v.  Failing to comply with the requirements of Paragraph 117 of this Consent
Decree if TVA uses emission reductions from Retiring a TVA System Unit to
construct a New CC/CT Unit
$2,500 per day per violation during the first thirty (30) days, $10,000 per day
per violation thereafter
 
w.  Failing to comply with the requirements of Paragraph 119 of this Consent
Decree if TVA uses emission reductions in Greenhouse Gases to construct a New CC
Unit
$2,500 per day per violation during the first thirty (30) days, $10,000 per day
per violation thereafter
 
x.  Failure to fund the Environmental Mitigation Projects in compliance with
Section III.F (Environmental Mitigation Projects) of this Consent Decree
 
$5,000 per day for the first thirty (30) days, $10,000 per day for each day
thereafter
 
y.  Any other violation of this Consent Decree
 
$1,000 per day per violation



144. All stipulated penalties shall begin to accrue on the day after the
performance is due or on the day a violation occurs, whichever is applicable,
and shall continue to accrue until performance is satisfactorily completed or
until the violation ceases, whichever is applicable.  Nothing in this Consent
Decree shall prevent the simultaneous accrual of separate stipulated penalties
for separate violations of this Consent Decree.
 
145. TVA shall pay all stipulated penalties within thirty (30) days of receipt
of written demand to TVA from any or all Plaintiffs (referred to herein as the
“demanding Party”), and shall continue to make such payments every thirty (30)
days thereafter until the violation(s) no longer continues, unless TVA elects
within fifteen (15) business days of receipt of written demand to TVA from the
demanding Party to dispute the accrual of stipulated penalties in accordance
with the provisions in Section VI (Dispute Resolution) of this Consent Decree,
subject to Section IV (Coordination of Oversight and Enforcement) of this
Consent Decree.
 
 
63

--------------------------------------------------------------------------------

 
 
 
146. Stipulated penalties shall continue to accrue as provided in accordance
with Paragraph 144 during any dispute, with interest on accrued stipulated
penalties payable and calculated at the rate established by the Secretary of the
Treasury, pursuant to 28 U.S.C. § 1961, but need not be paid until the
following:
 
a.           If the dispute is resolved by agreement, or by a written summary of
the demanding Party that is not challenged within the time permitted pursuant to
Section VI (Dispute Resolution) of this Consent Decree and that is not submitted
to the Court for resolution, accrued stipulated penalties agreed or determined
to be owing, together with accrued interest, shall be paid within thirty (30)
days of the effective date of the agreement;
 
b.           If the dispute is submitted to the Court and the demanding Party
prevails in whole or in part, TVA shall pay, within sixty (60) days of receipt
of the Court’s decision or order, all accrued stipulated penalties determined to
be owing, together with interest accrued on such penalties determined by the
Court to be owing, except as provided in Subparagraph c, below;
 
c.           If the Court’s decision is appealed by either TVA or the demanding
Party, TVA shall, within fifteen (15) days of receipt of the final appellate
court decision, pay all accrued stipulated penalties determined to be owing,
together with interest accrued on such stipulated penalties determined to be
owing by the appellate court.
 
147. Notwithstanding any other provision of this Consent Decree, the accrued
stipulated penalties agreed to by the demanding Party and TVA, or determined
through dispute resolution, to be owing may be less than the stipulated penalty
amounts set forth in Paragraph 143.
 
 
64

--------------------------------------------------------------------------------

 
 
 
148.  Monetary stipulated penalties due and owing to Alabama, Kentucky, or
Tennessee shall be paid in the manner specified in Paragraph 131.  Monetary
stipulated penalties due and owing as a result of a demand from North Carolina
or the Citizen Plaintiffs shall be paid as specified in Section 304(g)(1) of the
Act, 42 U.S.C. § 7604(g)(1).  At the time of payment, TVA shall provide notice
of payment to EPA, the States, and the Citizen Plaintiffs, referencing the
relevant case names and case numbers in accordance with Section VIII (Notices)
of this Consent Decree.  All SO2 and NOx Allowance surrender stipulated
penalties shall comply with the allowance surrender procedures set forth in
Paragraphs 80 (for NOx) and 96 (for SO2).
 
149. The stipulated penalties provided for in this Consent Decree shall be in
addition to any other rights, remedies, or sanctions available to the demanding
Party by reason of TVA's failure to comply with any requirement of this Consent
Decree or applicable law, except that for any violation of the Act for which
this Consent Decree provides for payment of a stipulated penalty, TVA shall be
allowed a credit for stipulated penalties paid against any statutory penalties
also imposed for such violation.
 
L.  PERMITS
 
150. Unless expressly stated otherwise in this Consent Decree, in any instance
where otherwise applicable law or this Consent Decree requires TVA to secure a
permit to authorize construction or operation of any device, including all
construction and operating permits required under state law, TVA shall make such
application in a timely manner.
 
151. Notwithstanding Paragraph 150, nothing in this Consent Decree shall be
construed to require TVA to apply for or obtain a PSD or Nonattainment NSR
permit for physical
 
 
65

--------------------------------------------------------------------------------

 
 
 
changes in, or changes in the method of operation of, any TVA System Unit that
would give rise to claims resolved by Paragraphs 132 or 134 of this Consent
Decree.
 
152. When permits or permit applications are required pursuant to Paragraphs 50,
150, 154, 155, 156, and 158, TVA shall complete and submit applications for such
permits to Alabama, Kentucky, and Tennessee, whichever is appropriate, to allow
sufficient time for all legally required processing and review of the permit
request, including requests for additional information by such States.  Any
failure by TVA to submit a timely permit application for TVA System Units shall
bar any use by TVA of Section V (Force Majeure) of this Consent Decree, where a
Force Majeure claim is based on permitting delays.
 
153. Notwithstanding the reference to Title V permits in this Consent Decree,
the enforcement of such permits shall be in accordance with their own terms and
the Act and its implementing regulations, including the federally approved
Alabama, Kentucky, and Tennessee Title V programs.  The Title V permit shall not
be enforceable under this Consent Decree, although any term or limit established
by or under this Consent Decree shall be enforceable under this Consent Decree
regardless of whether such term has or will become part of a Title V permit,
subject to the terms of Section XVI (Conditional Termination of Enforcement
Under Decree) of this Consent Decree.
 
154. Within three (3) years from the Consent Decree Obligation Date, unless
otherwise specified in this Paragraph, and in accordance with federal and/or
state requirements for modifying or renewing a Title V permit, TVA shall amend
any applicable Title V permit application, or apply for amendments to its Title
V permits, to include a schedule for all system-wide, Unit-specific, and
plant-specific performance, operational, maintenance, and control technology
requirements established by this Consent Decree including, but not limited to,
 
 
66

--------------------------------------------------------------------------------

 
 
 
emission rates, installation and/or Continuous Operation of SCRs and/or FGDs,
tonnage limitations, and the requirements pertaining to the surrender of NOx and
SO2 Allowances.  For Units in Paragraphs 69 and 85 with two or more methods
specified in the Control Requirement column and that do not have a Remove from
Service option, TVA shall apply to modify, renew, or obtain any applicable Title
V permit as required by this Paragraph within twelve (12) months of making an
election as to the method TVA will employ for the Unit.   For Units with the
Remove from Service option in the Control Requirement column in Paragraphs 69 or
85, TVA shall apply to modify, renew, or obtain any applicable Title V permit as
required by this Paragraph within twelve (12) months of electing to either
install and operate FGD(s) and SCR(s), Repower to Renewable Biomass, or Retire.
 
155. By no later than one (1) year after the date specified in Paragraphs 69 and
85 for the Control Requirement for each Unit, TVA shall (a) apply to include the
requirements and limitations enumerated in this Consent Decree into
federally-enforceable permits such that the requirements and limitations of this
Consent Decree become and remain “applicable requirements” as that term is
defined in 40 C.F.R. § 70.2 and/or (b) request site-specific amendments to the
applicable SIPs for Alabama and Tennessee (but not for Kentucky) to reflect all
new requirements applicable to each Unit and at each plant in the TVA
System.  For purposes of this Consent Decree, the federally enforceable
permit(s) issued by Kentucky must be issued by Kentucky under its authority
under its SIP to issue permits and not solely under Kentucky’s authority to
issue permits pursuant to its Title V program.
 
 
67

--------------------------------------------------------------------------------

 
 
 
156. Prior to conditional termination of enforcement through this Consent
Decree, TVA shall apply for and obtain enforceable provisions in its Title V
permits for the TVA System that incorporate (a) any Unit-specific requirements
and limitations of this Consent Decree, such as performance, operational,
maintenance, and control technology requirements, (b) the requirement to
Surrender NOx and SO2 Allowances, and (c) the System-Wide Annual Tonnage
Limitations.
 
157. TVA shall provide EPA, the States, and the Citizen Plaintiffs with a copy
of each application for any permit required pursuant to this Section, including
any federally enforceable permit or Title V permit or modification, and any
site-specific SIP amendment, as well as a copy of any permit or SIP amendment
proposed as a result of such application, to allow for timely participation in
any public comment opportunity.
 
158. In the event that EPA promulgates a final rule containing revisions to the
Effluent Limitations Guidelines for the Steam Electric Power Generating point
source category, by no later than twelve (12) months after the date EPA
publishes the final rule in the Federal Register (unless additional time is
required for studies or data collection mandated by the final rule), TVA shall
submit applications to the relevant permitting authority to obtain National
Pollutant Discharge Elimination System (“NPDES”) permit renewals (in the case of
expiring permits); permit renewal modifications (in the case of already
submitted permit renewal applications); or permit modification requests (in the
case of existing, non-expired permits) to include legally-applicable
requirements of the revised Effluent Limitations Guidelines relating to
wastewaters from Flue Gas Desulfurization Systems in each of its NPDES permits
for the TVA System Units that are subject to the revised Effluent Limitation
Guidelines and are equipped with a Flue Gas Desulfurization System.  TVA shall
include all the relevant information
 
 
68

--------------------------------------------------------------------------------

 
 
 
necessary for the permitting authority to expeditiously incorporate the Effluent
Limitation Guideline requirements into each of TVA’s NPDES permits, and shall
promptly respond to any additional requests for information from the permitting
authority.
 
159. If TVA proposes to sell or transfer to an entity unrelated to TVA (“Third
Party”) part or all of TVA's operational or ownership interest in a TVA System
Unit, TVA shall comply with the requirements of Section IX (Sales or Transfers
of Operational or Ownership Interests) with regard to that Unit prior to any
such sale or transfer.
 
IV.  COORDINATION OF OVERSIGHT AND ENFORCEMENT
 
160. Oversight and Enforcement of Parallel Provisions of the Compliance
Agreement and this Consent Decree.
 
a.           EPA and TVA in the Compliance Agreement, and TVA, the States, and
the Citizen Plaintiffs in this Consent Decree, are entering into separate
agreements with Parallel Provisions to resolve TVA’s alleged violations of the
Act.  This Section of the Consent Decree establishes the manner in which
enforcement and oversight (including resolution of disputes) pertaining to
Parallel Provisions will occur.
 
b.           Except where there is an unreasonable delay in resolving a dispute
pursuant to Section VIII (Dispute Resolution) of the Compliance Agreement, a
State or the Citizen Plaintiffs shall not invoke Section VI (Dispute Resolution)
of this Consent Decree pertaining to a Parallel Provision until TVA has resolved
any disputes between it and EPA pertaining to such Parallel Provision pursuant
to Section VIII (Dispute Resolution) of the Compliance Agreement either through
an agreement reached with EPA pursuant to Section VIII of the
 
 
69

--------------------------------------------------------------------------------

 
 
 
Compliance Agreement or a decision issued by the Region 4 Air Director pursuant
to Paragraph 183 of the Compliance Agreement.  TVA shall not seek judicial
review in any court of any agreement reached with EPA pursuant to Section VIII
(Dispute Resolution) of the Compliance Agreement or any decision issued by the
Region 4 Air Director pursuant to Paragraph 183 of the Compliance
Agreement.  Although neither the Compliance Agreement nor any determinations
that EPA makes under it are before this Court for judicial review, and are not
subject to this Court’s judicial review now or in the future, this Court should
accord appropriate weight to EPA’s determinations made either pursuant to
Section VIII (Dispute Resolution) of the Compliance Agreement or as provided in
Paragraphs 162, 163, and 164, below.  For example, where EPA’s determination
made either pursuant to Section VIII (Dispute Resolution) of the Compliance
Agreement or as provided in Paragraphs 162, 163, or 164, below, relies on EPA’s
technical expertise, determinations, or interpretation of statutes EPA
administers and/or of regulations EPA promulgated (among other circumstances),
such determination should be entitled to judicial deference consistent with
prevailing law regarding judicial deference to such agency technical expertise,
determinations, or interpretation of statutes or regulations.
 
c.           Nothing in this Consent Decree shall be construed to affect the
authority of EPA or a State under applicable federal statutes or regulations and
applicable state statutes and regulations or any other applicable provisions to
seek appropriate relief to address an imminent and substantial endangerment to
public health or welfare, or the environment.
 
161. Availability of Dispute Resolution under Section VI of this Consent Decree.
 
a.           If there has been a resolution of a dispute pertaining to a
Parallel Provision pursuant to Section VIII (Dispute Resolution) of the
Compliance Agreement, a State or the
 
 
70

--------------------------------------------------------------------------------

 
 
 
Citizen Plaintiffs may only invoke the dispute resolution procedures of Section
VI (Dispute Resolution) of this Consent Decree pertaining to that resolution
solely to seek a resolution that is more stringent than the resolution reached
through Section VIII (Dispute Resolution) of the Compliance Agreement.
 
b.           TVA may invoke Section VI (Dispute Resolution) of this Consent
Decree regarding a Parallel Provision only (i) if a State or the Citizen
Plaintiffs are acting in contravention to Section IV (Coordination of Oversight
and Enforcement) of this Consent Decree or (ii) as necessary to address any
conflict between this Consent Decree and the Compliance Agreement due to a
change to the Compliance Agreement that is made subsequent to the Effective Date
of the Compliance Agreement as that term is defined therein.
 
162. Disputes Involving Parallel Provisions Resolved Through Section VIII of the
Compliance Agreement.
 
a.           If a State or the Citizen Plaintiffs invoke Section VI (Dispute
Resolution) of this Consent Decree to seek a resolution of a dispute under this
Consent Decree pertaining to a Parallel Provision that is more stringent than
the resolution reached through Section VIII (Dispute Resolution) of the
Compliance Agreement, the Court should accord appropriate weight to the
resolution of the dispute by EPA under Section VIII of the Compliance Agreement
as described in Subparagraph 160.b, above.
 
b.           TVA shall be bound by and hereby stipulates to be bound by any
agreement reached with EPA pursuant to Section VIII (Dispute Resolution) of the
Compliance Agreement, any decision issued by the Region 4 Air Director pursuant
to Paragraph 183 of the Compliance Agreement, and/or any written determination
pursuant to Subparagraph 163
 
 
71

--------------------------------------------------------------------------------

 
 
 
and/or 164, below, and it shall not seek relief from this Court that is less
stringent than, or is otherwise in any way inconsistent with, any agreement
reached with EPA pursuant to Section VIII  (Dispute Resolution) of the
Compliance Agreement, any decision issued by the Region 4 Air Director pursuant
to Paragraph 183 of the Compliance Agreement, and/or any written determination
pursuant to Paragraphs 163 and/or 164 below.  TVA may inform the Court of the
position that it presented to EPA during the Dispute Resolution process;
provided that TVA shall not argue to this Court that any agreement reached with
EPA pursuant to Section VIII (Dispute Resolution) of the Compliance Agreement or
any decision issued by the Region 4 Air Director, or the basis for such
decision, was wrong (either technically, legally, or factually) or otherwise in
error.
 
163. Process for Requesting that the Court Exercise Jurisdiction. A Party shall
provide notice as further described in this Paragraph before it can request that
the Court exercise jurisdiction (including under Sections V (Force Majeure), VI
(Dispute Resolution), or XI (Retention of Jurisdiction)), regarding
implementation of this Consent Decree.  The Party seeking to request that the
Court exercise jurisdiction shall notify the other Parties to this Consent
Decree and EPA of such intent pursuant to Section VIII (Notices) of this Consent
Decree and shall include a description of the issue in such notice.
 
a.           If the issue involves a Parallel Provision that has not already
been the subject of dispute and resolution pursuant to Section VIII (Dispute
Resolution) of the Compliance Agreement, EPA may provide the Parties with a
written determination of EPA’s view regarding the issue within forty-five (45)
days following the notice.  No action before this Court may be taken by any
Party (i) for at least fifteen (15) business days following EPA’s written
determination or, (ii) if EPA does not make such written determination, then for
at
 
 
72

--------------------------------------------------------------------------------

 
 
 
least forty-five (45) days following the notice described previously in this
Paragraph.  If TVA does not invoke Section VIII (Dispute Resolution) of the
Compliance Agreement within fifteen (15) business days following receipt of
EPA’s written determination, then TVA shall be bound by EPA’s written
determination in any action before this Court regarding such issue, as described
in Subparagraph 162.b, above.  TVA shall furnish to the Court EPA’s written
determination under this Paragraph no later than the filing of its next brief,
motion, or other communication with the Court regarding the issue.  The Court
should accord appropriate weight to EPA’s written determination as described in
Subparagraph 160.b, above.  If TVA does invoke Section VIII (Dispute Resolution)
of the Compliance Agreement within fifteen (15) business days of receipt of
EPA’s written determination, the Parties may not proceed in this Court until EPA
and TVA have resolved such dispute pursuant to Section VIII (Dispute Resolution)
of the Compliance Agreement.
 
b.           If the issue involves a Parallel Provision that has already been
the subject of dispute and resolution pursuant to Section VIII (Dispute
Resolution) of the Compliance Agreement, then the Party requesting that the
Court exercise jurisdiction shall provide such notice at least fifteen (15)
business days before requesting that the Court exercise jurisdiction and must
furnish a copy of TVA’s written objection as provided in Paragraph 181 of the
Compliance Agreement and the final resolution rendered pursuant to either
Paragraph 182 or Paragraph 183 of  Section VIII (Dispute Resolution) of the
Compliance Agreement to the Court no later than the filing of its next brief,
motion, or other communication with the Court regarding that issue.   If EPA
provides the Party with a written determination of its view regarding the issue
to be presented to the Court, such Party shall furnish a copy
 
 
73

--------------------------------------------------------------------------------

 
 
 
of EPA’s written determination to the Court with its next filing.  The Court
should accord appropriate weight to EPA’s written determination as described in
Subparagraph 160.b, above.
 
c.           If the issue involves a Parallel Provision that is the subject of a
dispute pursuant to Section VIII (Dispute Resolution) of the Compliance
Agreement but there is an unreasonable delay in resolving the dispute under
Section VIII (Dispute Resolution) of the Compliance Agreement, then the Parties
may proceed in this Court prior to a resolution by EPA and TVA of such
dispute.  The Party requesting that the Court exercise jurisdiction shall
provide such notice at least fifteen (15) business days before requesting that
the Court exercise jurisdiction.  No action before this Court may be taken by
any Party during this 15 business day period.  If the Region 4 Air Director
issues a decision pursuant to Paragraph 183 of the Compliance Agreement during
this 15 business day period, then TVA shall be bound by such decision in any
action before this Court regarding such issue, as described in Subparagraph
162.b, above, and the Party requesting that the Court exercise jurisdiction may
only seek a more stringent resolution, as described in Paragraph 161.a.  Such
Party must furnish a copy of the Region 4 Air Director’s decision, if any, to
the Court no later than the filing of its next brief, motion, or other
communication with the Court regarding the issue.  The Court should accord
appropriate weight to the Region 4 Air Director’s decision as described in
Subparagraph 160.b, above.
 
164. Assessment and Collection of Stipulated Penalties.
 
a.           TVA shall not be required to pay additional stipulated penalties
under the Consent Decree for a violation of the same Parallel Provision of the
Compliance Agreement if TVA has paid stipulated penalties pursuant to a demand
made by EPA (in consultation with the States and the Citizen
Plaintiffs).  Notwithstanding the preceding sentence, TVA may be
 
 
74

--------------------------------------------------------------------------------

 
 
 
required to pay additional stipulated penalties under this Consent Decree for a
violation of the same Parallel Provision of the Compliance Agreement if the
stipulated penalty that EPA demanded (and that TVA paid) is inappropriate in
light of the circumstances, taking into account the appropriate weight to be
accorded to EPA’s written determination as described in Subparagraph 160.b,
above.  Nothing in this Paragraph shall prevent EPA and the States of Alabama,
Kentucky, and Tennessee from sharing the payment of a stipulated penalty
provided that the violation giving rise to payment of a stipulated penalty is a
violation of a Parallel Provision of this Consent Decree.  Where a violation of
a Parallel Provision is facility specific, EPA has agreed to split the collected
stipulated penalty evenly with the State where such facility is located.  Where
a violation of a Parallel Provision is not facility specific, EPA has agreed to
split the collected stipulated penalty with the States of Alabama, Kentucky, and
Tennessee as follows:  50% to EPA and 50% allocated equally among the States of
Alabama, Kentucky, and Tennessee.
 
b.           If a State or the Citizen Plaintiffs believes there has been a
violation of a Parallel Provision under this Consent Decree but EPA has not
taken action under the Compliance Agreement to assess stipulated penalties for
such a violation through the Compliance Agreement, a State or the Citizen
Plaintiffs may demand the payment of stipulated penalties pursuant to Section
III.K (Stipulated Penalties) of this Consent Decree only after it has first
consulted with EPA regarding the alleged violation as further described in this
subparagraph.  The State or the Citizen Plaintiffs shall provide EPA with a
sixty (60) day period to evaluate the alleged violation and to provide a written
determination as to whether it believes there is a violation of the Parallel
Provision of the Compliance Agreement.  The Court should accord appropriate
weight to EPA’s written determination as described in Subparagraph 160.b, above.
 
 
75

--------------------------------------------------------------------------------

 
 
 
165. Enforcement of Parallel Provisions under this Consent Decree.  Any or all
Plaintiffs may demand the payment of stipulated penalties or seek other
appropriate relief as allowed by Section XI (Retention of Jurisdiction) or any
other provision of this Consent Decree for TVA’s failure to comply with the
terms of a Parallel Provision of this Consent Decree if (i) after consulting
with EPA as required in Paragraph 164.b, EPA does not take action under the
Compliance Agreement to assess stipulated penalties for such alleged violation,
or, as described in Paragraph 164.a., EPA assesses a stipulated penalty that is
inappropriate in light of the circumstances, (ii) TVA has failed to comply with
any agreement reached with EPA pursuant to Section VIII (Dispute Resolution) of
the Compliance Agreement or any decision issued by the Region 4 Air Director
pursuant to Paragraph 183 of the Compliance Agreement, or (iii) TVA remains in
non-compliance despite assessment of stipulated penalties.
 
V.  FORCE MAJEURE
 
166. For purposes of this Consent Decree, a “Force Majeure Event” shall mean an
event that has been or will be caused by circumstances beyond the control of
TVA, its contractors, or any entity controlled by TVA that delays compliance
with any provision of this Consent Decree or otherwise causes a violation of any
provision of this Consent Decree despite TVA's best efforts to fulfill the
obligation.  “Best efforts to fulfill the obligation” include using the best
efforts to anticipate any potential Force Majeure Event and to address the
effects of any such event (a) as it is occurring and (b) after it has occurred,
such that the delay and any adverse environmental effect of the violation is
minimized to the greatest extent possible.
 
167. Notice of Force Majeure Events.  If any event occurs or has occurred that
may delay compliance with or otherwise cause a violation of any obligation under
this Consent
 
 
76

--------------------------------------------------------------------------------

 
 
 
Decree, as to which TVA intends to assert a claim of Force Majeure, TVA shall
notify EPA, the States, and the Citizen Plaintiffs in writing as soon as
practicable, but in no event later than twenty-one (21) business days following
the date TVA first knew, or by the exercise of due diligence should have known,
that the event caused or may cause such delay or violation.  In this notice, TVA
shall reference this Paragraph of this Consent Decree and describe the
anticipated length of time that the delay or violation may persist, the cause or
causes of the delay or violation, all measures taken or to be taken by TVA to
prevent or minimize the delay and any adverse environmental effect of the
violation, the schedule by which TVA proposes to implement those measures, and
TVA's rationale for attributing a delay or violation to a Force Majeure
Event.  TVA shall adopt all reasonable measures to avoid or minimize such delays
or violations.  TVA shall be deemed to know of any circumstance which TVA, its
contractors, or any entity controlled by TVA knew or should have known.
 
168. Failure to Give Notice.  If TVA fails to comply with the notice
requirements of this Section for any Parallel Provision, EPA (in consultation
with the States and the Citizen Plaintiffs) may void TVA's claim for Force
Majeure as to the specific event for which TVA has failed to comply with such
notice requirement.  If TVA fails to comply with the notice requirements of this
Section for any provision that is not a Parallel Provision of this Consent
Decree (“Non-Parallel Provision”) the States and the Citizen Plaintiffs may void
TVA's claim for Force Majeure as to the specific event for which TVA has failed
to comply with such notice requirement.
 
169. Response.  EPA (for any Parallel Provision, and as required by the
Compliance Agreement) and the States and the Citizen Plaintiffs (for any
Non-Parallel Provision) shall
 
 
77

--------------------------------------------------------------------------------

 
 
 
notify TVA in writing regarding TVA's claim of Force Majeure as soon as
reasonably practicable.  For any Parallel Provisions, if EPA, after consultation
with the States and the Citizen Plaintiffs, agrees that a delay in performance
has been or will be caused by a Force Majeure Event, the Plaintiffs and TVA
under this Consent Decree (and EPA and TVA under the Compliance Agreement),
shall stipulate to an extension of deadline(s) for performance of the affected
compliance requirement(s) by a period equal to the delay actually caused by the
event.  In such circumstances, an appropriate modification shall be made
pursuant to Section XII (Modification) of this Consent Decree.  For any
Non-Parallel Provision, if the States and the Citizen Plaintiffs agree that a
delay in performance has been or will be caused by a Force Majeure Event, the
Plaintiffs and TVA shall stipulate to an extension of deadline(s) for
performance of the affected compliance requirement(s) by a period equal to the
delay actually caused by the event.  In such circumstances, an appropriate
modification shall be made pursuant to Section XII (Modification) of this
Consent Decree.
 
170. Disagreement.  For any Parallel Provision, if EPA, after consultation with
the States and the Citizen Plaintiffs, does not accept TVA's claim of Force
Majeure, or if EPA and TVA cannot agree on the length of the delay actually
caused by the Force Majeure Event, the matter shall be resolved in accordance
with Section VIII (Dispute Resolution) of the Compliance Agreement and as
provided in Section IV (Coordination of Oversight and Enforcement) of this
Consent Decree.  For any Parallel Provision, a Plaintiff may seek a resolution
that is more stringent than the resolution reached through Section VIII (Dispute
Resolution) of the Compliance Agreement as provided in Paragraph 161.a or if
there is an unreasonable delay in resolving a dispute pursuant to Section VIII
(Dispute Resolution) of the Compliance Agreement, the Plaintiffs may pursue
dispute resolution or other available remedies,
 
 
78

--------------------------------------------------------------------------------

 
 
 
subject to the limitations in Section IV (Coordination of Oversight and
Enforcement) of this Consent Decree.   For any Non-Parallel Provision, if the
States and the Citizen Plaintiffs do not accept TVA’s claim of Force Majeure, or
if the Parties cannot agree on the length of the delay actually caused by the
Force Majeure Event, the matter shall be resolved in accordance with Section VI
(Dispute Resolution) of this Consent Decree.
 
171. Burden of Proof.  In any dispute regarding Force Majeure, TVA shall bear
the burden of proving that any delay in performance or any other violation of
any requirement of this Consent Decree was caused by or will be caused by a
Force Majeure Event.  TVA shall also bear the burden of proving that TVA gave
the notice required by this Section and the burden of proving the anticipated
duration and extent of any delay(s) attributable to a Force Majeure Event.  An
extension of one compliance date based on a particular event may, but will not
necessarily, result in an extension of a subsequent compliance date.
 
172. Events Excluded.  Unanticipated or increased costs or expenses associated
with the performance of TVA’s obligations under this Consent Decree shall not
constitute a Force Majeure Event.
 
173. Potential Force Majeure Events.  Depending upon the circumstances related
to an event and TVA's response to such circumstances, the kinds of events listed
below are among those that could qualify as Force Majeure Events within the
meaning of this Section: construction, labor, or equipment delays; Malfunction
of a Unit or emission control device; unanticipated coal supply or pollution
control reagent delivery interruptions; acts of God; acts of war or terrorism;
and, other than by TVA, orders by a government official, government
 
 
79

--------------------------------------------------------------------------------

 
 
 
agency, other regulatory authority, or a regional transmission organization,
acting under and authorized by applicable law, that directs TVA to supply
electricity in response to a system-wide (state-wide or regional)
emergency.  Depending upon the circumstances and TVA's response to such
circumstances, failure of a permitting authority to issue a necessary permit in
a timely fashion may constitute a Force Majeure Event where the failure of the
permitting authority to act is beyond the control of TVA and TVA has taken all
steps available to it to obtain the necessary permit, including, but not limited
to submitting a complete permit application; responding to requests for
additional information by the permitting authority in a timely fashion; and
accepting lawful permit terms and conditions after expeditiously exhausting any
legal rights to appeal terms and conditions imposed by the permitting authority.
 
174. As part of the resolution of any matter submitted to this Court under
Section VI (Dispute Resolution) of this Consent Decree, subject to Section IV
(Coordination of Oversight and Enforcement) of this Consent Decree, regarding a
claim of Force Majeure, the Plaintiffs and TVA by agreement, or this Court by
order, may in appropriate circumstances extend or modify the schedule for
completion of work under this Consent Decree to account for the delay in the
work that occurred as a result of any delay agreed to by the Plaintiffs or as
approved by the Court.  TVA shall be liable for stipulated penalties if
applicable for its failure thereafter to complete the work in accordance with
the extended or modified schedule (provided that TVA shall not be precluded from
making a further claim of Force Majeure with regard to meeting any such extended
or modified schedule).


 
80

--------------------------------------------------------------------------------

 
 


VI. DISPUTE RESOLUTION
 
175. Subject to, and only as allowed by, Section IV (Coordination of Oversight
and Enforcement), the dispute resolution procedures provided by this Section
shall be available to resolve all disputes arising under this Consent
Decree.  The procedures provided in Paragraphs 176-183 are limited by the
provisions set forth in Section IV (Coordination of Oversight and Enforcement)
of this Consent Decree.
 
176. The dispute resolution procedure provided herein may be invoked only by one
Party giving written notice to the other Parties (and EPA) advising of a dispute
pursuant to this Section.  The notice shall describe the nature of the dispute
and shall state the noticing Party’s position with regard to such dispute.  The
Parties receiving such a notice shall acknowledge receipt of the notice, and the
Parties in dispute (and EPA) shall expeditiously schedule a meeting to discuss
the dispute informally not later than fourteen (14) days following receipt of
such notice.
 
177. Disputes submitted to dispute resolution under this Section shall, in the
first instance, be the subject of informal negotiations among the disputing
Parties (and EPA).  Such period of informal negotiations shall not extend beyond
thirty (30) days from the date of the first meeting among the disputing Parties’
representatives unless they agree in writing to shorten or extend this
period.  During the informal negotiations period, the disputing Parties may also
submit their dispute to a mutually agreed upon alternative dispute
 
 
81

--------------------------------------------------------------------------------

 
 
 
resolution (“ADR”) forum if the Parties agree that the ADR activities can be
completed within the 30-day informal negotiations period (or such longer period
as the Parties may agree to in writing).
 
178. If the disputing Parties are unable to reach agreement during the informal
negotiation period, the relevant disputing Plaintiff (e.g., the Plaintiff that
initiated dispute resolution pursuant to this Section through the notice
described in Paragraph 176) shall provide TVA (and EPA) with a written summary
of its position regarding the dispute.  The written position provided by the
disputing Plaintiff shall be considered binding unless, within forty-five (45)
days thereafter, TVA seeks judicial resolution of the dispute by filing a
petition with this Court.  The disputing Plaintiff, or any other Party, may
respond to the petition within forty-five (45) days of filing.  The Parties
shall provide to EPA copies of all filings with the Court.
 
179. In addition to any other methods set forth in this Section for altering
time periods, the time periods set out in this Section may be shortened or
extended upon motion to the Court of one of the Parties to the dispute,
explaining the Party’s basis for seeking such a scheduling modification.
 
180. As part of the resolution of any dispute under this Section, in appropriate
circumstances the disputing Parties may agree, or this Court may order, an
extension or modification of the schedule for the completion of the activities
required under this Consent Decree to account for the delay that occurred as a
result of dispute resolution.  TVA shall be liable for stipulated penalties for
its failure thereafter to complete the work in accordance with the extended or
modified schedule, provided that TVA shall not be precluded from asserting that
a Force Majeure Event has caused or may cause a delay in complying with the
extended or modified schedule.
 
 
82

--------------------------------------------------------------------------------

 
 
 
181. Subject only to the exceptions set forth in Paragraph 182, the dispute
resolution process set forth in this Section is mandatory once a notice is
served under Paragraph 176.  If notice is served under Paragraph 176, no Party
may seek resolution of a dispute by the Court without first completing dispute
resolution pursuant to Paragraphs 176-178.  The dispute resolution process
pursuant to Paragraphs 176-178 may be conducted concurrently with the process
specified in Paragraph 163.
 
182. Notwithstanding Paragraph 181, if the matter has already been subject to
dispute and resolution pursuant to Section VIII (Dispute Resolution) of the
Compliance Agreement then no Party shall be required to engage in dispute
resolution pursuant to Paragraphs 176-178 and a Party may seek resolution of a
dispute by the Court without first engaging in dispute resolution pursuant to
Paragraphs 176-178.
 
183. The Court shall decide all disputes pursuant to applicable principles of
law for resolving such dispute.  In their initial filings with the Court under
Paragraph 178, the disputing Parties shall state their respective positions as
to the applicable standard of law for resolving the particular dispute.
 
VII.  INFORMATION COLLECTION AND RETENTION
 
184. Any authorized representative of Alabama, Kentucky, or Tennessee, including
their attorneys, contractors, and consultants, upon presentation of credentials,
shall have a right of entry upon the premises of any facility in the TVA System
at any reasonable time for the purpose of:
 
 
a.
monitoring the progress of activities required under this Consent Decree;







 
 
 
83

--------------------------------------------------------------------------------

 
 
 
b.
verifying any data or information submitted in accordance with the terms of this
Consent Decree;

 
c.
obtaining samples and, upon request, splits of any samples taken by TVA or its
representatives, contractors, or consultants; and

 
d.
assessing TVA's compliance with this Consent Decree.


185.  TVA shall retain, and instruct its contractors and agents to preserve, all
non-identical copies of all records and documents (including records and
documents in electronic form) in its or its contractors’ or agents’ possession
and/or control, and that directly relate to TVA’s performance of its obligations
under this Consent Decree until six (6) years following completion of
performance of such obligations.  This record retention requirement shall apply
regardless of any TVA document retention policy to the contrary.
 
186. All information and documents submitted by TVA pursuant to this Consent
Decree shall be subject to any requests under applicable law providing public
disclosure of documents unless (a) the information and documents are subject to
legal privileges or protection or (b) TVA claims and substantiates in accordance
with relevant federal or state law that the information and documents contain
confidential business information.   The Citizen Plaintiffs shall appropriately
protect all information that is either subject to legal privileges or protection
or that TVA substantiates as confidential business information.
 
187. Nothing in this Consent Decree shall limit the authority of EPA or Alabama,
Kentucky, and Tennessee to conduct tests and inspections at TVA’s facilities
under Section 114 of the Act, 42 U.S.C. § 7414, or any other applicable federal
or state laws, regulations or permits.
 
 
84

--------------------------------------------------------------------------------

 
 
 
VIII. NOTICES
 
188. Unless otherwise provided herein, whenever notifications, submissions,
and/or communications are required by this Consent Decree, they shall be made in
writing and addressed as follows:
 
As to EPA:


(If by first class mail)
Director, Air Enforcement Division
Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency
1200 Pennsylvania Avenue, NW
Mail Code 2242A
Washington, DC  20460


or


(If by commercial delivery service)
Director, Air Enforcement Division
Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency
Ariel Rios South Building, Room 1119
1200 Pennsylvania Avenue, NW
Washington, DC  20004


and


Director
Air, Pesticides and Toxics Management Division
U.S. EPA- Region 4
Sam Nunn Atlanta Federal Center
61 Forsyth Street, SW
Atlanta, GA 30303-8960


As to Alabama:


Chief, Air Division
Alabama Department of Environmental Management
1400 Coliseum Boulevard
Montgomery, AL 36110-2059


 
85

--------------------------------------------------------------------------------

 
 
 
As to Kentucky:


Director
Division for Air Quality
Energy and Environment Cabinet
200 Fair Oaks Lane
Frankfort, KY 40601


As to North Carolina:


Director
NCDENR, Division of Air Quality
1641 Mail Service Center
Raleigh, NC 27699-1641


Senior Deputy Attorney General
Environmental Division
North Carolina Department of Justice
P.O. Box 629 (114 W. Edenton Street, Room 306A)
Raleigh, NC 27602-0629


As to Tennessee:


Division Director/Technical Secretary
Tennessee Department of Environment & Conservation
Air Pollution Control Division
401 Church Street
L&C Annex, 9th Floor
Nashville, TN 37243-1548


As to the Citizen Plaintiffs:


George E. Hays
Attorney at Law
236 West Portal Avenue #110
San Francisco, CA   94127
Office: 415/566-5414 Fax: 415/731-1609
e-mail: georgehays@mindspring.com


William J. Moore, III
1648 Osceola Street
Jacksonville, FL 32204
 
 
86

--------------------------------------------------------------------------------

 
 
 
(904) 685-2172 (phone)
(904) 685-2175 (fax)
wmoore@wjmlaw.net


As to TVA:


Vice President, Environmental Permitting and Compliance
Tennessee Valley Authority
1101 Market Street
Chattanooga, TN  37402


and


Assistant General Counsel, Environment
Tennessee Valley Authority
400 West Summit Hill Drive
Knoxville, TN  37902


189. All notifications, communications or submissions made pursuant to this
Section shall be sent either by (a) overnight mail or overnight delivery
service, or (b) certified or registered mail, return receipt requested.  In
addition to the foregoing, notification may also be made through electronic
mail.  All notifications, communications, and transmissions that are properly
addressed and prepaid and are (a) sent by overnight, certified or registered
mail shall be deemed submitted on the date they are postmarked, or (b) sent by
overnight delivery service shall be deemed submitted on the date they are
delivered to the delivery service.
 
190. Any Party (and EPA) may change either the notice recipient or the address
for providing notices to it by serving all other Parties (and EPA) with a notice
setting forth such new notice recipient or address.
 
IX. SALES OR TRANSFERS OF OPERATIONAL OR OWNERSHIP INTERESTS
 
191. If TVA proposes to sell or transfer an Operational or Ownership Interest to
an entity unrelated to TVA (“Third Party”), TVA shall advise the Third Party in
writing of the
 
 
87

--------------------------------------------------------------------------------

 
 
 
existence of this Consent Decree prior to such sale or transfer, and shall send
a copy of such written notification to EPA, the States, and the Citizen
Plaintiffs pursuant to Section VIII (Notices) of this Consent Decree at least
sixty (60) days before such proposed sale or transfer.
 
192. No sale or transfer of an Operational or Ownership Interest shall take
place before the Third Party and the Plaintiffs (in consultation with EPA) have
executed a modification pursuant to Section XII (Modification) of this Consent
Decree making the Third Party a party to this Consent Decree and jointly and
severally liable with TVA for all the requirements of this Consent Decree that
may be applicable to the transferred or purchased Operational or Ownership
Interests.
 
193. This Consent Decree shall not be construed to impede the transfer of any
Operational or Ownership Interests between TVA and any Third Party so long as
the requirements of this Consent Decree are met.  This Consent Decree shall not
be construed to prohibit a contractual allocation between TVA and any Third
Party of the burdens of compliance with this Consent Decree, provided that TVA
shall remain liable to the Plaintiffs for the obligations of the Consent Decree
applicable to the transferred or purchased Operational or Ownership Interests.
 
194. If the Plaintiffs (in consultation with EPA) agree, the Plaintiffs, TVA,
and the Third Party that has become a party to this Consent Decree pursuant to
Paragraph 192, may execute a modification that relieves TVA of its liability
under this Consent Decree for, and makes the Third Party liable for, all
obligations and liabilities applicable to the purchased or transferred
Operational or Ownership Interests.  Notwithstanding the foregoing, however, no
obligation under this Consent Decree may be assigned, transferred or released in
 
 
88

--------------------------------------------------------------------------------

 
 
 
connection with any sale or transfer of any Ownership Interest that is not
specific to the purchased or transferred Operational or Ownership Interests,
including the obligations set forth in Sections III.F (Environmental Mitigation
Projects) and III.G (Civil Penalty), and Paragraphs 67 and 82.  TVA may propose
and the Plaintiffs may agree to restrict the scope of the joint and several
liability of any purchaser or transferee for any obligations of this Consent
Decree that are not specific to the transferred or purchased Operational or
Ownership Interests, to the extent such obligations may be adequately separated
in an enforceable manner using the methods provided by or approved under Section
III.L (Permits).
 
195. Paragraphs 191-194 of this Consent Decree do not apply if an Operational or
Ownership Interest is sold or transferred solely as collateral security in order
to consummate a financing arrangement (not including a sale-leaseback), so long
as TVA (a) remains the operator (as that term is used and interpreted under the
Act) of the subject TVA System Unit(s); (b) remains subject to and liable for
all obligations and liabilities of this Consent Decree; and (c) supplies EPA
with the following certification within thirty (30) days of the sale or
transfer:
 
Certification of Change in Ownership Interest Solely for Purpose of Consummating
Financing.  We, the Chief Executive Officer(s) and General Counsel(s) of the
Tennessee Valley Authority (“TVA”), hereby jointly certify under Title 18 U.S.C.
Section 1001, on our own behalf and on behalf of TVA, that any change in TVA's
Ownership Interest in any Unit that is caused by the sale or transfer as
collateral security of such Ownership Interest in such Unit(s) pursuant to the
financing agreement consummated on [insert applicable date] between TVA and
[insert applicable entity] (a) is made solely for the purpose of providing
collateral security in order to consummate a financing arrangement; (b) does not
impair TVA's ability, legally or otherwise, to comply timely with all terms and
provisions of the Consent Decree entered in Alabama et al. v. Tennessee Valley
Auth., [insert case number] (E.D. Tenn. filed April 2011); (c) does not affect
TVA's operational control of any Unit covered by that Consent Decree in a manner
that is inconsistent with TVA's performance of its obligations under the Consent
Decree; and (d) in no way affects the status of TVA's obligations or liabilities
under that Consent Decree.
 
 
89

--------------------------------------------------------------------------------

 
 
 
X. EFFECTIVE DATE
 
196. The effective date of this Consent Decree shall be the Date of Entry.
 
XI.  RETENTION OF JURISDICTION
 
197. The Court shall retain jurisdiction of this case after the Date of Entry of
this Consent Decree to enforce compliance with the terms and conditions of this
Consent Decree and to take any action necessary or appropriate for the
interpretation, construction, execution, or modification of the Consent Decree,
or for adjudication of disputes.  During the term of this Consent Decree, any
Party to this Consent Decree may apply to the Court for any relief necessary to
construe or effectuate this Consent Decree.
 
XII.  MODIFICATION
 
198. Except for a Party’s request to modify this Consent Decree to conform to
any modification to the Compliance Agreement, the terms of this Consent Decree
may be modified only by a subsequent written agreement signed by the Parties.  A
Party shall provide notice to all other Parties (and to EPA) at least ten (10)
business days before moving this Court to modify this Consent Decree to conform
it to any modification of the Compliance Agreement.  Except as otherwise
specified herein, where the modification constitutes a material change to any
term of this Consent Decree, it shall be effective only upon approval by the
Court.
 
XIII. GENERAL PROVISIONS
 
199. At any time prior to conditional and/or partial termination of enforcement
through this Consent Decree, TVA may request approval from EPA to implement a
pollution control technology or pollution reduction activity for SO2 or NOx
other than what is required by this Consent Decree.   In seeking such approval,
TVA must demonstrate that such
 
 
90

--------------------------------------------------------------------------------

 
 
 
alternative control technology or activity is capable of achieving and
maintaining pollution reductions equivalent to an FGD (for SO2) or SCR (for NOx)
at the Units in the TVA System at which TVA seeks approval to implement such
other control technology or activity for SO2 or NOx.  Approval of such a request
is solely at the discretion of EPA (in consultation with the States and the
Citizen Plaintiffs) provided that TVA shall not implement (and the Compliance
Agreement prohibits EPA from approving) an alternative control technology or
activity if TVA fails to demonstrate that such alternative control technology or
activity is capable of achieving and maintaining pollution reductions equivalent
to an FGD (for SO2) or SCR (for NOx) at the Units in the TVA System.  If EPA
approves TVA's request, nothing in this Paragraph shall relieve TVA from
complying with any other requirement of this Consent Decree applicable to such
Unit (e.g., the requirement to obtain a federally enforceable non-Title V permit
that includes the Unit-specific performance, operational, maintenance, and
control technology requirements for such Unit in addition to the system-wide
requirements and any plant-wide requirements also applicable to such Unit).
 
200.  This Consent Decree is not a permit.  Compliance with the terms of this
Consent Decree does not guarantee compliance with any applicable federal, state,
and/or local laws and/or regulations.  The emission limitations set forth herein
do not relieve TVA from any obligation to comply with other state and federal
requirements under the Act, including TVA's obligation to satisfy any modeling
requirements set forth in the Act.
 
201. This Consent Decree does not apply to any claim(s) of alleged criminal
liability.
 
202. In any subsequent action initiated by EPA, the States, or the Citizen
Plaintiffs relating to the facilities covered by this Consent Decree, TVA shall
not assert any defense or
 
 
91

--------------------------------------------------------------------------------

 
 
 
claim based upon principles of waiver, res judicata, collateral estoppel, issue
preclusion, claim preclusion, or claim splitting, or any other defense based
upon the contention that the claims raised by EPA and/or any of the States or
the Citizen Plaintiffs in the subsequent proceeding were brought, or should have
been brought, in the instant case; provided, however, that nothing in this
Paragraph is intended to affect the validity of Section III.H (Resolution of
Claims Against TVA).
 
203. Except as specifically provided by this Consent Decree, nothing in this
Consent Decree shall relieve TVA of its obligation to comply with all applicable
federal, state, and/or local laws and/or regulations, including, but not limited
to, TVA’s obligation to apply for a Clean Water Act NPDES permit(s) or permit
renewal for the discharge of wastewater from the operation of the FGDs at any
TVA System Unit, and in connection with any such application or application for
permit renewal, to provide the NPDES permitting authority with all information
necessary to appropriately characterize effluent from its operations and
develop, if applicable, appropriate effluent limitations; provided, however,
that no claimed violation of this provision regarding NPDES permitting shall be
enforceable as a violation of this Consent Decree, by way of stipulated penalty
or otherwise.  Subject to the provisions in Section III.H (Resolution of Claims
Against TVA), nothing contained in this Consent Decree shall be construed to
prevent or limit the rights of EPA, the States, or the Citizen Plaintiffs to
obtain penalties or injunctive relief under the Act or other federal, state, or
local statutes, regulations, or permits.
 
204. Nothing in this Consent Decree is intended to, or shall, alter or waive any
applicable law (including but not limited to any defenses, entitlements,
challenges, or
 
 
92

--------------------------------------------------------------------------------

 
 
 
clarifications related to the Credible Evidence Rule, 62 Fed. Reg. 8314 (Feb.
24, 1997)) concerning the use of data for any purpose under the Act.
 
205. Each limit and/or other requirement established by or under this Consent
Decree is a separate, independent requirement.
 
206. Performance standards, emissions limits, and other quantitative standards
set by or under this Consent Decree must be met to the number of significant
digits in which the standard or limit is expressed.  For example, an Emission
Rate of 0.100 is not met if the actual Emission Rate is 0.101.  TVA shall round
the fourth significant digit to the nearest third significant digit, or the
third significant digit to the nearest second significant digit, depending upon
whether the limit is expressed to three or two significant digits.  For example,
if an actual Emission Rate is 0.1004, that shall be reported as 0.100, and shall
be in compliance with an Emission Rate of 0.100, and if an actual Emission Rate
is 0.1005, that shall be reported as 0.101, and shall not be in compliance with
an Emission Rate of 0.100.  TVA shall report data to the number of significant
digits in which the standard or limit is expressed.
 
207. Except as otherwise provided by law, this Consent Decree does not limit,
enlarge or affect the rights of any Party to this Consent Decree as against any
third parties.
 
208. This Consent Decree constitutes the final, complete and exclusive agreement
and understanding among the Parties with respect to the settlement embodied in
this Consent Decree, and supersedes all prior agreements and understandings
among the Parties related to the subject matter herein.  No document,
representation, inducement, agreement, understanding, or promise constitutes any
part of this Consent Decree or the settlement it represents, nor shall they be
used in construing the terms of this Consent Decree.
 
 
93

--------------------------------------------------------------------------------

 
 
 
XIV. SIGNATORIES AND SERVICE
 
209. Each undersigned representative of the Parties certifies that he or she is
fully authorized to enter into the terms and conditions of this Consent Decree
and to execute and legally bind to this document the Party he or she represents.
 
210. This Consent Decree may be signed in counterparts, and such counterpart
signature pages shall be given full force and effect.
 
211. Each Party hereby agrees to accept service of process by mail with respect
to all matters arising under or relating to this Consent Decree and to waive the
formal service requirements set forth in Rule 4 of the Federal Rules of Civil
Procedure and any applicable Local Rules of this Court, including but not
limited to, service of a summons.
 
XV.  PUBLIC COMMENT
 
212. The Parties agree and acknowledge that entry of this Consent Decree shall
occur only after EPA has completed the public notice and comment process that is
specified in Paragraph 211 of the Compliance Agreement.  The Parties shall not
oppose entry of this Consent Decree by this Court or challenge any provision of
this Consent Decree unless EPA has notified TVA, the States, and the Citizen
Plaintiffs in writing that due to the substance of comments received during the
notice and comment period specified in Paragraph 211 of the Compliance
Agreement, EPA no longer consents to the Compliance Agreement as originally
executed by EPA and TVA.  The Parties reserve the right to seek, prior to entry,
modifications to this Consent Decree consistent with any modifications that EPA
and TVA make to the Compliance Agreement pursuant to Paragraph 211 of the
Compliance Agreement.
 
 
94

--------------------------------------------------------------------------------

 
 
 
XVI.  CONDITIONAL TERMINATION OF ENFORCEMENT UNDER DECREE
 
213. Termination as to Completed Tasks at a Unit.  As soon as TVA completes a
requirement of this Consent Decree pertaining to a particular Unit that is not
ongoing or recurring, TVA may, by written letter to the States and the Citizen
Plaintiffs, seek termination of the provision or provisions of this Consent
Decree that imposed the requirement.
 
214. Conditional Termination of Enforcement Through the Consent Decree.  After
TVA:
 
a.           has successfully completed construction of all pollution control
technology or such other Control Requirement described in Paragraphs 69 and 85,
and has maintained Continuous Operation of all pollution control technology or
such other Control Requirement at the TVA System Units as required by this
Consent Decree for at least two (2) years; and
 
b.           has obtained final permits and/or site-specific SIP amendments (i)
as required by Section III.L (Permits) of this Consent Decree, (ii) that cover
all Units in this Consent Decree, and (iii) that include as enforceable permit
terms all of the Unit-specific and TVA System performance, operational,
maintenance, and control technology requirements specified in this Consent
Decree;
then TVA may so certify these facts to the States and the Citizen
Plaintiffs.  If the States and the Citizen Plaintiffs (in consultation with EPA)
do not object in writing with specific reasons within forty-five (45) days of
receipt of TVA's certification, then, for any Consent Decree violations that
occur after the certification is submitted, the States and the Citizen
Plaintiffs shall pursue enforcement through the applicable permit(s) required
pursuant to Paragraphs 50, 150, 154, 155, 156, and 158 and/or other enforcement
authority, and not through this Consent Decree.
 
 
95

--------------------------------------------------------------------------------

 
 
 
215. Resort to Enforcement under this Consent Decree.  Notwithstanding Paragraph
214, if enforcement of a provision in this Consent Decree cannot be pursued by
the States and the Citizen Plaintiffs under the applicable permits required by
this Consent Decree or other enforcement authority, or if a Consent Decree
requirement was intended to be part of a permit and did not become or remain
part of such permit, then such requirement may be enforced under the terms of
this Consent Decree at any time.
 
XVI.  FINAL JUDGMENT
 
216. Upon approval and entry of this Consent Decree by the Court, this Consent
Decree shall constitute a final judgment among the Parties.
 
It is so ordered.
 
                                

 
/s/ Thomas A. Varlan                                             
Thomas A. Varlan
United States District Judge
 

                                  

                                   
 
96 

--------------------------------------------------------------------------------

 



Signature Page for Consent Decree in:


Alabama et al.
v.
Tennessee Valley Auth.






FOR THE STATE OF ALABAMA AND THE ALABAMA DEPARTMENT OF ENVIRONMENTAL MANAGEMENT:







                                                          /s/ Lance R.
LeFleur                                                 
LANCE R. LEFLEUR, Director
Alabama Department of
Environmental Management
1400 Coliseum Boulevard
Montgomery, AL 36130-1463
         





                                                          LUTHER STRANGE,
Attorney General

                     
 
BY: /s/ S. Shawn Sibley                                      
   
   S. SHAWN SIBLEY (ASB-2802-Y49S)
     
   Assistant Attorney General and
   Associate General Counsel
   Alabama Department of
   Environmental Management
   1400 Coliseum Boulevard
   Montgomery, AL 36130-1463
 









 
98

--------------------------------------------------------------------------------

 


Signature Page for Consent Decree in:


Alabama et al.
v.
Tennessee Valley Auth.






FOR THE COMMONWEALTH OF KENTUCKY:










 



 
/s/ Leonard K. Peters                                                           
DR. LEONARD K. PETERS, Secretary
Energy and Environment Cabinet
500 Mero Street
12th Floor, Capital Plaza Tower
Frankfort, Kentucky 40601





 
/s/ C. Michael Haines                                                           
C. MICHAEL HAINES, General Counsel
Office of General Counsel
2 Hudson Hollow Road
Frankfort, Kentucky 40601


 



 
99

--------------------------------------------------------------------------------

 











Signature Page for Consent Decree in:


Alabama et al.
v.
Tennessee Valley Auth.






FOR THE STATE OF NORTH CAROLINA:









 
/s/ Roy
Cooper                                                                       
ROY COOPER
Attorney General
North Carolina Department of Justice
P.O. Box 629
114 West Edenton Street
Raleigh, NC 27602
(919) 716-6400
Fax: (919) 716-0803







 


 
100

--------------------------------------------------------------------------------

 


 








Signature Page for Consent Decree in:


Alabama et al.
v.
Tennessee Valley Auth.






FOR THE STATE OF TENNESSEE:



















 
ROBERT E. COOPER, JR.
Attorney General & Reporter
Tenn. BPR No. 10934
 












                                     BY:
/s/ Phillip R.
Hilliard                                                               
PHILLIP R. HILLIARD
Senior Counsel
Office of the Tennessee Attorney
General & Reporter
Environmental Division
P.O. Box 20207
425 Fifth Avenue North
Nashville, TN 37202
(615) 741-4612
Fax: (615) 741-8724
Phillip.Hilliard@ag.tn.gov
Tenn. BPR No. 21524





 
101

--------------------------------------------------------------------------------

 


Signature Page for Consent Decree in:


Alabama et al.
v.
Tennessee Valley Auth.






FOR NATIONAL PARKS CONSEVATION ASSOCIATION:









     
/s/ Elizabeth Fayad                                                           
ELIZABETH FAYAD
General Counsel
 



 


 
102

--------------------------------------------------------------------------------

 





 


Signature Page for Consent Decree in:


Alabama et al.
v.
Tennessee Valley Auth.






FOR SIERRA CLUB:







     
/s/ Bruce E.
Nilles                                                                 
BRUCE E. NILLES
Deputy Conservation Director
 


 






 
 
103

--------------------------------------------------------------------------------

 


 






Signature Page for Consent Decree in:


Alabama et al.
v.
Tennessee Valley Auth.






FOR OUR CHILDREN’S EARTH FOUNDATION:











     
/s/ Tiffany Schauer                                                           
TIFFANY SCHAUER
Executive Director
 





 
104

--------------------------------------------------------------------------------

 





Signature Page for Consent Decree in:


Alabama et al.
v.
Tennessee Valley Auth.






FOR THE TENNESSEE VALLEY AUTHORITY:













     
/s/ Tom
Kilgore                                                                    
TOM KILGORE
President and Chief Executive Officer
Tennessee Valley Authority
 




 
105

--------------------------------------------------------------------------------

 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

APPENDIX A


REPORTING REQUIREMENTS


I.           Annual Reporting Requirements


Beginning six (6) months after the Consent Decree Obligation Date, and
continuing annually on April 30 each year thereafter, TVA shall submit annual
reports to EPA, the States, and the Citizen Plaintiffs electronically as
required by Section III.I (Periodic Reporting).  EPA, the States, and the
Citizen Plaintiffs reserve the right to request such information in hard
copy.  In such annual reports, TVA shall include the following information:


A.           System-Wide Annual Tonnage Limitations for NOx and SO2


TVA shall report the following information: (1) the total actual annual tons of
the pollutant emitted from each Unit or, for Units sharing a common stack, the
total actual annual tons of the pollutant emitted from each combined stack,
within the TVA System and any New CC/CT Units during the prior calendar year;
(2) the total actual annual tons of the pollutant emitted from the TVA System
and any New CC/CT Units during the prior calendar year; (3) the difference, if
any, between the System-Wide Annual Tonnage Limitation for the pollutant in that
calendar year and the amount reported in subparagraph (2); and (4) for each
pollutant, (a) the annual average emission rate, expressed as lb/mmBTU, for each
Unit within the TVA System and any New CC/CT Units in the prior calendar year
and (b) the annual average emission rate, expressed as lb/mmBTU, for the entire
TVA System and any New CC/CT Units during the prior calendar year.  Data
submitted pursuant to this subsection shall be based upon CEMS pursuant to
Paragraphs 81 and 97.


If TVA was subject to an adjusted System-Wide Annual Tonnage Limitation
specified in Paragraphs 68 and 83 in the calendar year covered by the annual
report, it shall report the following: (1) the Units at which the adjusted
System-Wide Annual Tonnage Limitations in Paragraphs 68 and 83 apply and (2) the
adjusted aggregate System-Wide Annual Tonnage Limitation.


 
B.
Continuous Operation of Pollution Control Technology or Combustion Controls



TVA shall report the date that it commenced Continuous Operation of each SCR,
FGD, PM Control Device, SNCR, LNB, OFA, and SOFA that TVA is required to
Continuously Operate pursuant to this Consent Decree in the calendar year
covered by the annual report.


TVA shall report, for any SCR, FGD, PM Control Device, SNCR, LNB, OFA, and SOFA
that TVA is required to Continuously Operate during the calendar year covered by
the annual report, the duration of any period during which that pollution
control technology or combustion control did not Continuously Operate, including
the specific dates and times
 
 
1

--------------------------------------------------------------------------------

 
 
 
that such pollution control technology or combustion control did not operate,
the reason why TVA did not Continuously Operate such pollution control
technology or combustion control, and the measures taken to reduce emissions of
the pollutant controlled by such pollution control technology or combustion
control.


TVA shall include a statement in each annual report describing the actions it
took to optimize the PM Control Devices as required by Paragraph 98 in the
relevant calendar year.


C.           Installation of NOx, SO2, and PM Control Devices


TVA shall report on the progress of construction (including upgrades) of SCRs
and FGDs (and new PM Control Devices, if any) required by this Consent Decree
including: (1) if construction is not underway, any available information
concerning the construction schedule, including the dates of any major contracts
executed during the prior calendar year, and any major components delivered
during the prior calendar year; (2) if construction is underway, the estimated
percent of installation as of the end of the prior calendar year, the current
estimated construction completion date, and a brief description of completion of
significant milestones during the prior calendar year, including a narrative
description of the current construction status (e.g. foundations completed,
absorber installation proceeding, all material on-site, new stack erection
completed, etc.); (3) a list of all permits needed to construct and operate the
device, the date TVA applied for such permits, and the status of the permit
applications; and (4) once construction is complete, the dates the equipment was
placed in service and any performance/emissions testing that was performed
during the prior calendar year.  For purposes of the FGD upgrade at Paradise
Units 1 and 2, TVA shall demonstrate, with supporting documentation, that the
construction activities performed to upgrade the FGDs at Paradise Units 1 and 2
were designed to upgrade the FGDs to a 93% removal efficiency.


D.           Unit Retirements


Beginning on April 30 of the year following TVA’s obligation pursuant to this
Consent Decree to Retire a TVA System Unit, and continuing annually thereafter
until all TVA System Units required to be Retired have been Retired, TVA shall
report the date it Retired such Unit and a description of the actions TVA took
to Retire such Unit within the meaning of Paragraph 51.


E.           Repower to Renewable Biomass


If TVA elects the Repower to Renewable Biomass option for a TVA System Unit, in
the next annual report following such election, and continuing annually
thereafter, TVA shall report on the progress of its efforts to Repower such TVA
System Unit including:  (1) if construction is not underway, any available
information concerning the construction
 
 
2

--------------------------------------------------------------------------------

 
 
 
schedule, including the dates of any major contracts executed during the prior
calendar year, and any major components delivered during the prior calendar
year; (2) if construction is underway, the estimated percent of installation as
of the end of the prior calendar year, the current estimated construction
completion date, and a brief description of completion of significant milestones
during the prior calendar year, including a narrative description of the current
construction status; (3) a list of all permits needed to construct and operate
the Repowered Unit, the date TVA applies for such permits, and the status of the
permit applications; and (4) once construction is complete, the dates the
Repowered Unit was placed in service and any performance/emissions testing that
was performed during the prior calendar year.


F.           PM Emission Control Optimization Study


Beginning on April 30 of the year following TVA’s obligation to implement the
EPA-approved recommendations required by Paragraph 99, TVA shall include a
statement describing how it maintained each PM Control Device in accordance with
the EPA-approved PM emission control optimization study.


G.           Reporting Requirements for NOx and SO2 Allowances


1.  Reporting Requirements for NOx and SO2 Surrendered Allowances


TVA shall report the number of NOx and SO2 Allowances that were allocated to it
under any programs and the number of NOx and SO2 Allowances surrendered pursuant
to Paragraphs 75 and 91 for the prior calendar year.  TVA shall include the
mathematical basis supporting its calculation of NOx and SO2 Allowances
surrendered.


2.  Reporting Requirements for NOx and SO2 Super-Compliance Allowances


TVA shall report any Super-Compliance NOx or SO2 Allowances that it generated as
provided in Paragraphs 78 and 94 for the prior calendar year.  TVA shall include
the mathematical basis supporting its calculation of Super-Compliance NOx or SO2
Allowances.  TVA shall also specifically identify the amount, if any, of
Super-Compliance NOx and SO2 Allowances that TVA generated from Retiring a TVA
System Unit that TVA did not utilize for purposes of Paragraph 117 (New CC/CT
Units).


H.           New CC/CT Units


TVA shall report all information necessary to determine compliance with
Paragraphs 117-119.  In particular, TVA shall report whether it has applied for
a minor NSR permit as described in Subparagraph 117.b and 119.c to construct a
New CC/CT Unit, and shall confirm that it timely provided a copy of the permit
application to EPA, the States, and the Citizen Plaintiffs as required by
Subparagraph 117.c and Paragraph 155.  TVA shall report the amount of emission
reductions of NOx and the amount of emission reductions of SO2 resulting from
Retiring a TVA System Unit that TVA utilized as netting credits as provided in
Paragraph 117.  TVA shall report the amount of emission reductions of Greenhouse
Gases resulting
 
 
3

--------------------------------------------------------------------------------

 
 
 
from Retiring a TVA System Unit that TVA utilized as netting credits as provided
in Paragraph 119.  TVA shall describe how the emissions decreases on which it is
relying in order to construct a New CC/CT Unit as provided in Paragraph 117 and
119 are both contemporaneous and otherwise creditable within the meaning of the
Clean Air Act and the applicable SIP.  In making these demonstrations, TVA shall
provide unit-by-unit explanations and calculations.  TVA shall include a
description of the emission limitations determined by the relevant permitting
authority as described in Subparagraph 117.b, and how such emission limitations
are consistent with this Consent Decree and Appendix B.  TVA shall provide all
relevant information, including an appropriate mathematical calculation, to
demonstrate that any emission decrease upon which it relied for purposes of
Paragraph 117 was not used to generate a Super-Compliance NOx or SO2 Allowance
in the calendar year in which TVA relies upon such emission reduction and all
calendar years thereafter.  TVA shall provide all information necessary to
determine compliance with the conditions established in Paragraphs 119.b-119.c.


I.           NOx, SO2, and PM CEMS Malfunction, Repair, or Maintenance


TVA shall report all periods when a CEMS required by this Consent Decree was not
operating, including periods of monitor malfunction, repair, or maintenance in
the prior calendar year.


J.           PM CEMS Data


In an electronic, spreadsheet format, TVA shall submit the data recorded by the
PM CEMS, expressed in lb/mmBTU, on a three-hour (3-hour) rolling average basis
and a twenty-four-hour (24-hour) rolling average basis, and shall include
identification of each 3-hour average and 24-hour average above the 0.030
lb/mmBTU PM Emission Rate for Bull Run Unit 1, Colbert Unit 5, and Kingston
Units 1-9, for the prior calendar year.  If TVA locates a PM CEMS at another
Unit in the TVA System pursuant to Paragraph 110, and such Unit is also subject
to a PM Emission Rate pursuant to Paragraph 100, TVA shall also include
identification of each 3-hour average exceededance for such Unit.


K.           SO2 Emission Rate at Shawnee


TVA shall submit all data necessary to determine whether emissions of SO2 from
Shawnee Units 1-10 exceeded 1.2 lb/mmBTU in the prior calendar year.


L.           PM Stack Tests & PM Emission Rates


TVA shall submit the complete report for the stack tests performed pursuant to
Paragraphs 101 and 102 in the prior calendar year.  TVA shall describe at which
TVA System Units, if any, TVA did not perform a stack test in the relevant
calendar year.  TVA shall separately identify the stack test reports for the TVA
System Units subject to a PM Emission Rate under this Consent Decree.


 
4

--------------------------------------------------------------------------------

 
 
 
M.           Environmental Mitigation Projects


TVA shall report funds disbursed to the States pursuant to Paragraphs 122-124
and 126 of the Consent Decree in the prior calendar year.


N.           Other Unit at Shawnee Becomes Improved Unit


If TVA decides to make an Other Unit at the Shawnee Plant an Improved Unit, TVA
shall so state in the next annual report it submits after making such decision,
and shall comply with the reporting requirements specified in Section I.C of
this Appendix and any other reporting or notice requirements in accordance with
the Consent Decree.


 
O.
Emission Reductions Greater than those Required Under this Consent Decree



TVA shall report whether, in the relevant calendar year, it claimed to have
achieved emission reductions at a particular TVA System Unit that are greater
than those emission reductions required under this Consent Decree for the
particular TVA System Unit as provided in Paragraph 116.  If TVA did not claim
to have achieved emission reductions at a particular TVA System Unit that are
greater than those emission reductions required under this Consent Decree, it
shall so state.  If TVA did, for any purpose, claim to achieve emission
reductions at a particular TVA System Unit that are greater than those required
under this Consent Decree for that particular TVA System Unit, TVA shall include
a description of how it achieved such emission reductions, including a
mathematical calculation in support of the claimed emission reductions, an
explanation of how such emission reductions are greater than those required
under this Consent Decree, and the manner in which such emission reductions were
either relied upon or used for purposes of permitting actions, non-permitting
actions, or otherwise.


II.           Deviation Reports


TVA shall report all deviations from the requirements of the Consent Decree that
occur during the calendar year covered by the annual report, identifying the
date and time that the deviation occurred, the date and time the deviation was
corrected, the cause of any corrective actions taken for each deviation, if
necessary, and the date that the deviation was initially reported under
Paragraph 156.


III.           Submission Pending Review


In each annual report, TVA shall include a list of all plans or submissions made
pursuant to this Consent Decree during the calendar year covered by the annual
report and all prior calendar years since the Consent Decree Obligation Date,
the date(s) such plans or submissions were submitted to EPA for review or
approval, and shall identify which, if any, are still pending review and
approval by EPA upon the date of the submission of the annual report.


 
5

--------------------------------------------------------------------------------

 
 
 
IV.           Other Information Necessary to Determine Compliance


To the extent that information not expressly identified herein is necessary to
determine TVA’s compliance with the requirements of this Consent Decree for the
calendar year covered by the annual report, and such information has not
otherwise been submitted, TVA shall provide such information as part of the
annual report required pursuant to Section III.I (Periodic Reporting) of the
Consent Decree and TVA shall provide such other information that is deemed
necessary by EPA in consultation with the States.


V.           Information Previously Submitted under Title V Permitting
Requirements


In any periodic progress report submitted pursuant to Section III.I (Periodic
Reporting) of the Consent Decree and this Appendix, TVA may incorporate by
reference information previously submitted under its Title IV or Title V
permitting requirements, provided that TVA attaches the Title IV and/or Title V
permit report, or the relevant portion thereof, and provides a specific
reference to the provisions of the Title IV and/or Title V permit report that
are responsive to the information required in the periodic progress report.

 
6 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


APPENDIX B


EMISSION LIMITATIONS FOR NEW CC/CT UNITS


This Appendix B sets forth emission limitations for certain regulated NSR
pollutants for the purpose of constructing New CC/CT Units pursuant to Paragraph
117 of the Consent Decree.  The emission limitations set forth in this Appendix
serve solely as the minimum stringency for emission limitations to be determined
by the relevant permitting authority for such New CC/CT Units as described in
Paragraph 117, and shall not be presumed to be BACT or LAER.  Although the
permitting authority as part of the permitting action described in Paragraph 117
of the Consent Decree shall not determine BACT or LAER to be less stringent than
the emission limitations set forth herein, nothing in the Consent Decree or this
Appendix shall prevent the permitting authority from establishing more stringent
emission limitations than those set forth in this Appendix.  For purposes of the
permitting action described in Paragraph 117 of the Consent Decree, TVA shall
not assert that the Consent Decree (including this Appendix) supports imposing a
BACT or LAER emission limitation that is no more stringent than the emission
limitations set forth herein.


The permitting authority will determine BACT and LAER, as appropriate, for NOx,
SO2, VOC, PM, PM10, and PM2.5 for all periods of operation, including startup,
shutdown, combustion tuning, and fuel switching as part of the minor NSR
permitting action described in Paragraph 117.  The emission limitations only for
NOx and VOC described in this Appendix do not apply during startup, shutdown,
combustion tuning, and fuel switching.  For purposes of startup and shutdown,
the permitting authority will consider appropriate technologies, methodologies,
and other practices to reduce or minimize emissions during such events (such as
the use of an auxiliary boiler to preheat the catalyst, the use of Rapid Start
Process, and by limiting the number and duration of startups and shutdowns,
among other things) as part of the BACT/LAER analysis.  In addition to any other
limitations determined by the permitting authority, combustion tuning shall be
limited to no more than four (4) hours per event and the total event hours in a
calendar year shall not exceed twenty (20) hours.  The permitting authority
shall require TVA to include advance notice of the details of such combustion
tuning event and the proposed tuning schedule.  An event, for purposes of the
4-hour event limit, shall begin to run when TVA first commences the combustion
tuning process at a unit and shall conclude once TVA has completed all
tuning-related activities and returns the unit to normal operation.  For
purposes of this Appendix, and in addition to any other limitations determined
by the permitting authority, the type of fuel switching for which the NOx and
VOC emission limitations described in this Appendix do not apply shall be for
oil-to-gas switching not to exceed thirty (30) minutes per each oil-to-gas fuel
switch and gas-to-oil switching not to exceed fifteen (15) minutes per each
gas-to-oil fuel switch.


The New CC/CT Units constructed pursuant to Paragraph 117 of the Consent Decree
shall combust Natural Gas as the primary fuel, which shall contain no more than
one (1) grain sulfur per one hundred (100) standard cubic feet (“Gr S/100
SCF”).  Ultra-Low Sulfur Diesel (“ULSD”) Fuel Oil containing no more than
0.0015% sulfur by weight may be used as an alternate fuel, provided that the use
of such fuel is limited to no more than five hundred (500) hours during any
calendar year or one hundred (100) hours during any calendar year, as specified
in
 
 
1

--------------------------------------------------------------------------------

 
 
 
the Tables below.  Units subject to an ULSD Fuel Oil operational limitation of
100 hours during any calendar year shall only combust ULSD Fuel Oil for either
Testing or during periods of Natural Gas Curtailment.  For purposes of this
Appendix, the term “Testing” shall mean the infrequent start-up of a unit not
for purposes of generating electricity but to ensure that the unit is physically
capable of operating.  For purposes of this Appendix, the term “Natural Gas
Curtailment” shall mean a restriction or limitation imposed by a third-party
beyond TVA’s control on TVA’s ability to obtain or use Natural Gas.  If TVA
Retires one or more of the Units at the Allen Fossil Plant identified in
Paragraph 63 of the Consent Decree and seeks to construct a New CC/CT Unit
co-located at the Allen Fossil Plant pursuant to Paragraph 117 of the Consent
Decree, then, in addition to Natural Gas and ULSD Fuel Oil, TVA may also request
that the permitting authority authorize it to co-fire biogas from the Memphis
Public Works waste treatment plant at such New CC/CT Units, which is the same
biogas that TVA co-fires at the Allen Fossil Plant as of the Consent Decree
Obligation Date of this Consent Decree.


The Tables in this Appendix do not contain emission limitations for filterable
or condensable PM10 or condensable PM2.5.  The permitting authority will
determine BACT and LAER, as appropriate, for all fractions of PM that are
regulated NSR pollutants as of the time of the permitting action, including
filterable and condensable PM10 and filterable and condensable PM2.5, as part of
the permitting process required pursuant to Paragraph 117 of the Consent Decree.


The NOx emission limitations in Sections B, C, and D do not require the
installation of selective catalytic reduction (SCR) technology.  However, the
Parties recognize that SCR is technically feasible for CT units.


Tables A.1 and A.2 set forth the minimum stringency emission limitations for New
CC Units.  Tables B.1, B.2, C.1, C.2, D.1, and D.2 set forth the minimum
stringency emission limitations for New CT Units.  As set forth in Tables B.1
and C.1, New CT Units located in an attainment area shall either be subject to
an overall hours of operation limitation of no more than thirteen hundred
(1,300) hours in a rolling twelve-month (12-month) period or have no overall
hours of operation limitation.  As set forth in Tables A.2, B.2, C.2, and D.2,
all New CC/CT Units (whether in attainment or nonattainment areas) will have a
limitation on the use of ULSD.


A.           Emission Limitations for New CC Units


As part of the minor NSR permitting action described in Paragraph 117 of the
Consent Decree, the permitting authority shall establish emission limitations
that are no less stringent than those set forth in Table A.1 for New CC Units
firing Natural Gas and Table A.2 for New CC Units firing ULSD Fuel
Oil.  Additionally, as part of the minor NSR permitting action described in
Paragraph 117 of the Consent Decree, the permitting authority shall impose a
condition that limits the New CC Units to firing no more than 500 hours of ULSD
Fuel Oil in a calendar year.






 
2

--------------------------------------------------------------------------------

 
 


Table A.1 – Emission Limitations for Natural Gas-fired operation


Pollutant
Emission Rate
Averaging Period
Periods of Operation Subject to an Alternate BACT/LAER Emission Limitation to Be
Established by the Permitting Authority as Part of the Permitting Process
NOx
2.0 parts per million (ppm) at 15% O2
8-hour rolling average
Startup, shutdown, combustion tuning, fuel switching
SO2
1 Gr S/100 SCF
12-month rolling average
All periods of operation are subject to the emission limitation set forth in
this Table (hereinafter referred to as “NA”)
Filterable PM2.5
0.005 lb/mmBTU
Average of three 1-hour runs from stack test in accordance with reference method
NA
VOC
1.5 ppm at 15% O2 without duct firing
 
2.0 ppm at 15% O2 with duct firing
Average of three 1-hour runs from stack test in accordance with reference method
Startup, shutdown, combustion tuning, fuel switching



Table A.2 – Emission Limitations for ULSD Fuel Oil-fired operation (not to
exceed 500 hours during any calendar year)


Pollutant
Emission Rate
Averaging Period
Periods of Operation Subject to an Alternate BACT/LAER Emission Limitation to Be
Established by the Permitting Authority as Part of the Permitting Process
NOx
8.0 ppm at 15% O2
8-hour rolling average
Startup, shutdown, combustion tuning, fuel switching
SO2
15 ppm S
NA
NA
Filterable PM2.5
0.015 lb/mmBTU
Average of three 1-hour runs from stack test in accordance with reference method
NA
VOC
4.0 ppm at 15% O2
Average of three 1-hour runs from stack test in accordance with reference method
Startup, shutdown, combustion tuning, fuel switching

 

 
 
3

--------------------------------------------------------------------------------

 


B.        Emission Limitations for New CT Units Located in Attainment Areas
Subject to an Operational Limitation of 1,300 Hours in a 12-Month Period


As part of the minor NSR permitting action described in Paragraph 117 of the
Consent Decree, the permitting authority shall establish emission limitations
that are no less stringent than those set forth in: (i) Table B.1 for New CT
Units firing Natural Gas if they are located in an attainment area and are
subject to an overall hours of operation limitation of no more than 1,300 hours
in a rolling 12-month period and (ii) Table B.2 for New CT Units firing ULSD
Fuel Oil if they are located in an attainment area and are subject to an overall
hours of operation limitation of no more than 1,300 hours in a rolling 12-month
period, and which must be subject to an operational limitation for ULSD Fuel Oil
that limits the New CT Units to firing no more than 500 hours of ULSD Fuel Oil
in a calendar year.


Table B.1 – Emission Limitations for Natural Gas-fired Operation


Pollutant
Emission Rate
Averaging Period
Periods of Operation Subject to an Alternate BACT/LAER Emission Limitation to Be
Established by the Permitting Authority as Part of the Permitting Process
NOx
9.0 ppm at 15% O2
8-hour rolling average
Startup, shutdown, combustion tuning, fuel switching
SO2
1 Gr S/100 SCF
12-month rolling average
NA
Filterable PM2.5
0.005 lb/mmBTU
Average of three 1-hour runs from stack test in accordance with reference method
NA
VOC
3.0 ppm at 15% O2
Average of three 1-hour runs from stack test in accordance with reference method
Startup, shutdown, combustion tuning, fuel switching



Table B.2 – Emission Limitations for ULSD Fuel Oil-fired Operation (not to
exceed 500 hours during any calendar year)


Pollutant
Emission Rate
Averaging Period
Periods of Operation Subject to an Alternate BACT/LAER Emission Limitation to Be
Established by the Permitting Authority as Part of the Permitting Process
NOx
42 ppm at 15% O2
8-hour rolling average
Startup, shutdown, combustion tuning, fuel switching
SO2
15 ppm S
NA
NA
Filterable PM2.5
0.015 lb/mmBTU
Average of three 1-hour runs from stack test in accordance with reference method
NA
VOC
5.0 ppm at 15% O2
Average of three 1-hour runs from stack test in accordance with reference method
Startup, shutdown, combustion tuning, fuel switching

 

 
 
4

--------------------------------------------------------------------------------

 
 
 
C.        Emission Limitations for New CT Units Located in Attainment Areas with
No Hours of Operation Limit


As part of the minor NSR permitting action described in Paragraph 117 of the
Consent Decree, the permitting authority shall establish emission limitations
that are no less stringent than those set forth in:  (i) Table C.1 for New CT
Units firing Natural Gas if they are located in an attainment area and are not
subject to an overall hours of operation limitation of no more than 1,300 hours
in a rolling 12-month period and (ii) Table C.2 for New CT Units firing ULSD
Fuel Oil if they are located in an attainment area and are not subject to an
overall hours of operation limitation of no more than 1,300 hours in a rolling
12-month period, and which must be subject to an operational limitation for ULSD
Fuel Oil that limits the New CT Units to firing no more than 100 hours of ULSD
Fuel Oil in a calendar year, and further limiting the use of ULSD Fuel Oil at
such New CT Units for purposes of Testing or during periods of Natural Gas
Curtailment only.  If the permitting authority, as part of the minor NSR
permitting action for a New CT Unit firing ULSD Fuel Oil to be located in an
attainment area with no overall hours of operation limitation, requires TVA to
install and operate an SCR and achieve a NOx emission rate of no greater than
6.0 ppm at 15% O2 over an eight-hour (8-hour) rolling average rather than 42 ppm
at 15% O2 over an 8-hour rolling average as specified in Table C.2 below, then
the 500 hour calendar year operational limitation described in Section B shall
apply instead of the 100 hour calendar year operational limitation specified in
this Section C.


Table C.1 – Emission Limitations for Natural Gas-fired Operation


 
5

--------------------------------------------------------------------------------

 
 
 
Pollutant
Emission Rate
Averaging Period
Periods of Operation Subject to an Alternate BACT/LAER Emission Limitation to Be
Established by the Permitting Authority as Part of the Permitting Process
NOx
5.0 ppm at 15% O2
8-hour rolling average
Startup, shutdown, combustion tuning, fuel switching
SO2
1 Gr S/100 SCF
12-month rolling average
NA
Filterable PM2.5
0.005 lb/mmBTU
Average of three 1-hour runs from stack test in accordance with reference method
NA
VOC
1.5 ppm at 15% O2
Average of three 1-hour runs from stack test in accordance with reference method
Startup, shutdown, combustion tuning, fuel switching



Table C.2 – Emission Limitations for ULSD Fuel Oil-fired Operation (not to
exceed 100 hours during any calendar year, and only for either Testing or
Natural Gas Curtailment)


Pollutant
Emission Rate
Averaging Period
Periods of Operation Subject to an Alternate BACT/LAER Emission Limitation to Be
Established by the Permitting Authority as Part of the Permitting Process
NOx
42 ppm at 15% O2
8-hour rolling average
Startup, shutdown, combustion tuning, fuel switching
SO2
15 ppm S
NA
NA
Filterable PM2.5
0.015 lb/mmBTU
Average of three 1-hour runs from stack test in accordance with reference method
NA
VOC
4.0 ppm at 15% O2
Average of three 1-hour runs from stack test in accordance with reference method
Startup, shutdown, combustion tuning, fuel switching



D.   Emission Limitations for New CT Units Located In Nonattainment Areas With
or Without an Hours of Operation Limit


As part of the minor NSR permitting action described in Paragraph 117 of the
Consent Decree, the permitting authority shall establish emission limitations
that are no less stringent than those set forth in: (i) Table D.1 for New CT
Units firing Natural Gas if they are located in a nonattainment area and (ii)
Table D.2 for New CT Units firing ULSD Fuel Oil if they are located in a
nonattainment area and which must be subject to an operational limitation for
ULSD Fuel Oil  that limits the New CT Units to firing no more than 100 hours of
ULSD Fuel Oil in a calendar year, and further limiting the use of ULSD Fuel Oil
at such New CT Units for purposes of Testing or during periods of Natural Gas
Curtailment only.  If the permitting authority,
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
as part of the minor NSR permitting action for a New CT Unit firing ULSD Fuel
Oil to be located in a nonattainment area, requires TVA to install and operate
an SCR and achieve a NOx emission rate of no greater than 6.0 ppm at 15% O2 over
an 8-hour rolling average rather than 42 ppm at 15% O2 over an 8-hour rolling
average as specified in Table D.2 below, then the 500 hour calendar year
operational limitation described in Section B shall apply instead of the 100
hour calendar year operational limitation specified in this Section D.


Table D.1 – Emission Limitations for Natural Gas-fired Operation


Pollutant
Emission Rate
Averaging Period
Periods of Operation Subject to an Alternate BACT/LAER Emission Limitation to Be
Established by the Permitting Authority as Part of the Permitting Process
NOx
5.0 ppm at 15% O2
8-hour rolling average
Startup, shutdown, combustion tuning, fuel switching
SO2
1 Gr S/100 SCF
12-month rolling average
NA
Filterable PM2.5
0.005 lb/mmBTU
Average of three 1-hour runs from stack test in accordance with reference method
NA
VOC
1.5 ppm at 15% O2
Average of three 1-hour runs from stack test in accordance with reference method
Startup, shutdown, combustion tuning, fuel switching



Table D.2 – Emission Limitations for ULSD Fuel Oil-fired Operation (not to
exceed 100 hours during any calendar year, and only for either Testing or
Natural Gas Curtailment)


Pollutant
Emission Rate
Averaging Period
Periods of Operation Subject to an Alternate BACT/LAER Emission Limitation to Be
Established by the Permitting Authority as Part of the Permitting Process
NOx
42 ppm at 15% O2
8-hour rolling average
Startup, shutdown, combustion tuning, fuel switching
SO2
15 ppm S
NA
NA
Filterable PM2.5
0.015 lb/mmBTU
Average of three 1-hour runs from stack test in accordance with reference method
NA
VOC
4.0 ppm at 15% O2
Average of three 1-hour runs from stack test in accordance with reference method
Startup, shutdown, combustion tuning, fuel switching




 
7 

--------------------------------------------------------------------------------

 
